Exhibit 10.1

AMENDED AND RESTATED LEASE

by and between

NDNE 9/90 CORPORATE CENTER LLC,

its successors and assigns

as Landlord and

GTC BIOTHERAPEUTICS, INC.,

as Tenant

Dated as of: September 28, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page  

SECTION 1 – Reference Data

     1        Section 1.1      Reference Information      1        Section 1.2
     Exhibits      6   

SECTION 2 – Premises and Term

     7        Section 2.1      Premises; Remaining Space      7       
Section 2.2      Original Term; Options To Extend      7        Section 2.3     
Appurtenant Rights and Reservations      7        Section 2.4      Access to the
Central Corridor Area      8        Section 2.5      Access to the Third Floor
Equipment Room      9   

SECTION 3 – Improvements

     9        Section 3.1      Condition of Premises      9        Section 3.2
     Tenant’s Work      9        Section 3.3      General Provisions Applicable
to Construction      10        Section 3.4      Changes in Building or Lot     
10   

SECTION 4 – Annual Rent

     11        Section 4.1      The Annual Rent      11   

SECTION 5 – Operating Cost Escalation

     11        Section 5.1      Operating Cost Escalation      11       
Section 5.2      Estimated Operating Cost Escalation Payments      13       
Section 5.3      Park Expenses      13        Section 5.4      Audit Right     
14   

SECTION 6 – Real Estate Tax Escalation

     14        Section 6.1      Real Estate Tax Escalation      14       
Section 6.2      Estimated Real Estate Tax Escalation Payments      15   

SECTION 7 – Insurance

     16        Section 7.1      Tenant’s Insurance      16        Section 7.2   
  Requirements Applicable to Insurance Policies      16        Section 7.3     
Waiver of Subrogation      16        Section 7.4      Landlord’s Insurance     
17   

SECTION 8 – Landlord’s Covenants

     17        Section 8.1      Quiet Enjoyment      17        Section 8.2     
Maintenance and Repair      17        Section 8.3      Utilities; HVAC;
Cleaning—4th Floor Space      17        Section 8.4      Utilities; HVAC;
Cleaning—2nd Floor Space and 3rd Floor Space      18        Section 8.5     
Interruptions      22        Section 8.6      Building Standard Signage      22
  

 

ii



--------------------------------------------------------------------------------

 

             Page  

SECTION 9 – Tenant’s Covenants

     23      Section 9.1   Use      23      Section 9.2   Repair and Maintenance
     23      Section 9.3   Compliance with Law and Insurance Requirements     
23      Section 9.4   Tenant’s Work      25      Section 9.5   Indemnity      25
     Section 9.6   Landlord’s Right to Enter      26      Section 9.7   Personal
Property at Tenant’s Risk      26      Section 9.8   Yield Up      26     
Section 9.9   Estoppel Certificate      27      Section 9.10   Landlord’s
Expenses Re Consents      27      Section 9.11   Rules and Regulations      27
     Section 9.12   Holding Over      27      Section 9.13   Assignment and
Subletting      27      Section 9.14   Overloading and Nuisance      30   

SECTION 10 – Casualty or Taking

     30      Section 10.1   Abatement of Rent      30      Section 10.2  
Landlord’s Right of Termination      30      Section 10.3   Restoration      31
     Section 10.4   Award      31      Section 10.5   Temporary Taking      32
     Section 10.6   No Liability on Account of Injury to Business, Etc.      32
  

SECTION 11 – Default

     32      Section 11.1   Events of Default      32      Section 11.2  
Remedies      33      Section 11.3   Remedies Cumulative      34     
Section 11.4   Landlord’s Right to Cure Defaults      34      Section 11.5  
Effect of Waivers of Default      34      Section 11.6   No Accord and
Satisfaction      34      Section 11.7   Interest on Overdue Sums      35     
Section 11.8   Costs and Expenses      35   

SECTION 12 – Mortgages

     35      Section 12.1   Rights of Mortgage Holders      35      Section 12.2
  Lease Subordinate      36   

SECTION 13 – Miscellaneous Provisions

     36      Section 13.1   Notices from One Party to the Other      36     
Section 13.2   Lease Not to be Recorded; Notice of Lease      36     
Section 13.3   Bind and Inure; Limitation of Landlord’s Liability      36     
Section 13.4   Acts of God      37      Section 13.5   Landlord’s Default     
37      Section 13.6   Brokerage      37   

 

iii



--------------------------------------------------------------------------------

 

              Page     Section 13.7    Miscellaneous      37      Section 13.8
   Security Deposit/Letter of Credit      37      Section 13.9    Leasehold Lot
     39      Section 13.10    Americans With Disabilities Act      40     
Section 13.11    Satellite Dish      40      Section 12.12    Anti-Terrorism   
  41   

 

iv



--------------------------------------------------------------------------------

 

AMENDED AND RESTATED LEASE

THIS AMENDED AND RESTATED LEASE (this “Lease”) made and entered into as of this
28th day of September, 2010, and effective on and after the Date of this Lease
(as such term is hereinafter defined), between NDNE 9/90 CORPORATE CENTER LLC, a
Massachusetts limited liability company as Landlord (the “Landlord”), and GTC
BIOTHERAPEUTICS, INC., a Massachusetts corporation as Tenant (the “Tenant”).

RECITALS

Landlord and Tenant entered into a certain Lease dated as of March 26, 1999
between Landlord and Tenant (then known as Genzyme Transgenics Corporation), as
affected by that certain letter agreement dated June 11, 1999 regarding term and
rent commencement dates, as amended by that certain First Amendment of Lease
dated as of October 1, 2005, as further amended by that certain Second Amendment
of Lease dated as of February 15, 2007, and as affected by that certain letter
agreement dated May 7, 2007 (as so affected and amended, the “Original Lease”).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby mutually acknowledged, Landlord and Tenant hereby amend and
restate the Original Lease in its entirety on and after the Date of this Lease
to read as follows:

Landlord does hereby demise and lease to Tenant, and Tenant does hereby hire and
take from Landlord, the premises, upon and subject to the covenants, agreements,
terms, provisions and conditions of this Lease for the term hereinafter stated:

SECTION 1

Reference Data

Section 1.1. Reference Information. Reference in this Lease to any of the
following shall have the meaning set forth below:

 

Date of this Lease:

As of October 1, 2010

 

Premises:

That portion of the Building on the Lot known as and numbered 175 Crossing
Boulevard in Framingham, Massachusetts, agreed to contain 28,867 rentable square
feet of space (reducing to 28,219 rentable square feet commencing on the day
after the Equipment Rooms Termination Date), consisting of (a) 8,036 rentable
square feet on the second (2nd) floor of the Building (the “2nd Floor Space”),
of which 4,084 rentable square feet of space is used for office purposes (the
“2nd Floor Office Space”), and 3,952 rentable square feet of space is used for
laboratory purposes (the “2nd Floor Laboratory Space”) all as shown on
Exhibit A-1 hereto, (b) 11,852 rentable square feet on the third (3rd) floor of
the



--------------------------------------------------------------------------------

Building (the “3rd Floor Space”), of which 6,956 rentable square feet of space
is used for office purposes (the “3rd Floor Office Space”, and together with the
2nd Floor Office Space, hereinafter collectively the “2nd and 3rd Floor Office
Space”), and 4,896 rentable square feet of space is used for laboratory purposes
(the “3rd Floor Laboratory Space”, and together with the 2nd Floor Laboratory
Space, hereinafter collectively the “Laboratory Space”), all as shown on Exhibit
A-2 hereto, and (c) 8,979 rentable square feet (reducing to 8,331 rentable
square feet commencing on the day after the Equipment Rooms Termination Date),
located on the fourth (4th) floor of the Building (the “4th Floor Space”, and
together with the 2nd and 3rd Floor Office Space, hereinafter collectively, the
“Office Space”) as shown on Exhibit A-3A hereto (showing said 8,979 rentable
square feet), and on Exhibit A-3B hereto (showing said 8,331 rentable square
feet).

 

Equipment Rooms Termination Date:

The earlier to occur of (a) February 28, 2011, or (b) the date set forth in a
written notice from Landlord to Tenant terminating Tenant’s right to occupy the
4th Floor Equipment Rooms because Landlord needs the 4th Floor Equipment Rooms
in connection with leasing all or any portion of the Remaining Space, which date
shall be no less than thirty (30) days after the date of Landlord’s said notice.

 

Remaining Space:

The portion of the 4th Floor of the Building shown on Exhibit A-3A hereto as the
“Remaining Space”.

 

Third Floor Equipment Room:

Approximately 160 rentable square feet (not including the access corridor) on
the third floor of the Building as shown on Exhibit A-2 hereto.

 

Landlord:

NDNE 9/90 Corporate Center LLC

 

Address of Landlord:

2310 Washington Street

  Newton Lower Falls, Massachusetts 02462

 

Tenant:

GTC Biotherapeutics, Inc.

 

Term Commencement Date:

October 1, 2010

 

Original Term:

Five (5) years beginning on the Term Commencement Date.

 

Premises Square Footage:

Agreed upon 28,867 rentable square feet through the Equipment Rooms Termination
Date; and

 

2



--------------------------------------------------------------------------------

Agreed upon 28,219 rentable square feet commencing on the day after the
Equipment Rooms Termination Date.

Annual Fixed Rent:

 

Lease Year

   Annual Fixed Rent
(per annum)      Monthly Payment  

Commencement Date through the Equipment Rooms Termination Date

     

4th Floor Office Space ($22.00 Per RSF)

   $ 197,538.00       $ 16,461.50   

2nd and 3rd Floor Office Space ($18.45 Per RSF)

   $ 203,688.00       $ 16,974.00   

Laboratory Space ($21.00 Per RSF)

   $ 185,808.00       $ 15,484.00   

TOTAL

   $ 587,034.00       $ 48,919.50   

The day after the Equipment Rooms Termination Date though end of Lease Year 1

     

4th Floor Office Space ($22.00 Per RSF)

   $ 183,282.00       $ 15,273.50   

2nd and 3rd Floor Office Space ($18.45 Per RSF)

   $ 203,688.00       $ 16,974.00   

Laboratory Space ($21.00 Per RSF)

   $ 185,808.00       $ 15,484.00   

TOTAL

   $ 572,778.00       $ 47,731.50   

Lease Year 2

     

4th Floor Office Space ($22.75 Per RSF)

   $ 189,530.25       $ 15,794.19   

2nd and 3rd Floor Office Space ($19.20 Per RSF)

   $ 211,968.00       $ 17,664.00   

Laboratory Space ($21.75 Per RSF)

   $ 192,444.00       $ 16,037.00   

TOTAL

   $ 593,942.25       $ 49,495.19   

Lease Year 3

     

4th Floor Office Space ($23.50 Per RSF)

   $ 195,778.50       $ 16,314.88   

2nd and 3rd Floor Office Space ($19.95 Per RSF)

   $ 220,248.00       $ 18,354.00   

 

3



--------------------------------------------------------------------------------

Lease Year

   Annual Fixed Rent
(per annum)      Monthly Payment  

Laboratory Space ($22.50 Per RSF)

   $ 199,080.00       $ 16,590.00   

TOTAL

   $ 615,106.50       $ 51,258.88   

Lease Year 4

     

4th Floor Office Space ($24.25 Per RSF)

   $ 202,026.75       $ 16,835.56   

2nd and 3rd Floor Office Space ($20.70 Per RSF)

   $ 228,528.00       $ 19,044.00   

Laboratory Space ($23.25 Per RSF)

   $ 205,716.00       $ 17,143.00   

TOTAL

   $ 636,270.75       $ 53,022.56   

Lease Year 5

     

4th Floor Office Space ($25.00 Per RSF)

   $ 208,275.00       $ 17,356.25   

2nd and 3rd Floor Office Space ($21.45 Per RSF)

   $ 236,808.00       $ 19,734.00   

Laboratory Space ($24.00 Per RSF)

   $ 212,352.00       $ 17,696.00   

TOTAL

   $ 657,435.00       $ 54,786.25   

 

Lease Year or lease year:

Each consecutive 12 calendar month period immediately following the Term
Commencement Date.

 

Annual Base Operating Costs:

An amount equal to the Landlord’s Operating Costs for the Property during the
calendar year January 1, 2010 through December 31, 2010.

 

Annual Base Real Estate Taxes:

An amount equal to the Real Estate Taxes for the Property applicable to the
fiscal tax year July 1, 2010 to June 30, 2011.

 

Permitted Uses:

Office Space: General Office.

  Laboratory Space: Laboratory, research and development, light

manufacturing.

Public Liability Insurance Limit:

 

Bodily Injury

and Property Damage:

    

Combined single limit of

$5,000,000, or such greater amount as

reasonably required by Landlord

from time to time.

 

Tenant’s Proportionate Share:

Twenty-Four and 61/100ths (24.61%) Percent through the Equipment Rooms
Termination Date; and

 

4



--------------------------------------------------------------------------------

Twenty-Four and 05/100ths (24.05%) Percent commencing the day after the
Equipment Rooms Termination Date

 

Broker:

FHO Partners and Jones Lang LaSalle.

 

Security Deposit:

Letter of Credit in the amount of $249,360.00. See Section 13.8.

 

Lot or Lots:

The Fee Lot and the Leasehold Lot, as the same may be configured and constituted
from time to time.

 

Fee Lot:

The lot or parcel of land on which the Building is located and known as Lot 8A
as more particularly set forth in Exhibit B.

 

Leasehold Lot:

Parcel 7A as described in Exhibit B on which the Leasehold Parking Area is
located.

 

Building:

The approximately 117,290 rentable square foot building erected on the Fee Lot
by Landlord and all alterations and additions thereto and replacements thereof.
In the event that the total number of rentable square feet contained in the
Building shall increase due to any addition to the Building, then Tenant’s
Proportionate Share shall be adjusted to be the quotient obtained by dividing
the Premises Square Footage by the adjusted total number of rentable square feet
then contained in the Building.

 

Leasehold Parking Area:

The areas designated as the Leasehold Parking Area on Exhibit C attached hereto
and any alteration or replacement thereof designated by Landlord in writing to
Tenant.

 

Park:

The term “Park” shall mean the land described in Exhibits A-1 and A-2 of the
Park Covenants together with other land hereafter added thereto under the Park
Covenants and together with the buildings, structures and other improvements as
may, from time to time, be constructed thereon, and all of which are referred to
in the Park Covenants as “9/90 Corporate Center”.

 

Property:

The Building and the Lot.

 

Park Covenants:

The Amended and Restated Declaration of Covenants, Restrictions, Development
Standards and Easements attached hereto as Exhibit F together with any
amendments thereto as are permitted thereunder.

 

Term of this Lease:

The Original Term and any proper extension period extending the Original Term.

 

Business Day:

All days except Sundays and legal holidays.

 

5



--------------------------------------------------------------------------------

 

Business Hours:

8:00 a.m. to 6:00 p.m. on all Business Days except Saturdays and Saturdays from
8:00 a.m. to 1:00 p.m.

 

Ground Lease:

The Indenture of Lease dated as of August 15, 1980, between the Inhabitants of
The Town of Framingham (“Town”) as landlord and The First National Bank of
Boston (Bank of Boston) notice of which is recorded with the Middlesex South
Registry of Deeds (The Registry) in Book 14306, Page 282 (the “Original Ground
Lease”). The interest of The Bank of Boston as tenant under the Original Ground
Lease was assigned to 9/90 Crossing Associates Limited Partnership (“9/90”)
pursuant to that certain lease assignment dated as of July 29, 1987, and
recorded with the Registry in Book 18428, Page 050. The interest of “9/90” as
tenant under the Original Ground Lease was further assigned by “9/90” to Rose
Holding, Inc. (“Rose”) pursuant to that certain Lease Assignment dated as of
June 10, 1994, recorded with the Registry in Book 24620, Page 63. The Original
Ground Lease was amended by amendment to lease dated the August, 1996, by and
between the Town and Rose. All references herein to the Original Ground Lease
shall mean the Original Ground Lease as so assigned and amended. The interest of
Rose as tenant under the Ground Lease under the Original Ground Lease insofar as
it relates to the Leasehold Lot was assigned to the Landlord hereunder by
Assignment and Assumption of Leasehold Interest dated January 21, 1998 from Rose
to Landlord (the “Rose Partial Assignment”). All references in this Lease to the
Ground Lease shall mean the Original Ground Lease as assigned to Landlord by the
Rose Partial Assignment as it may be further assigned or amended from time to
time and, for purposes hereof, the premises thereunder shall be deemed to
include only the Leasehold Lot and all obligations of Landlord as tenant
thereunder related solely to the Leasehold Lot.

Section 1.2. Exhibits. The following Exhibits are attached to and incorporated
in this Lease:

 

Exhibit A-1:

   2nd Floor Office Space and 2nd Floor Laboratory Space and Central Corridor
Area

Exhibit A-2:

   3rd Floor Office Space and 3rd Floor Laboratory Space and Third Floor
Equipment Room

Exhibit A-3A:

   4th Floor Space, Remaining Space and 4th Floor Equipment Rooms

Exhibit A-3B:

   4th Floor Space after the Equipment Rooms Termination Date

Exhibit B:

   Lots

Exhibit C:

   Leasehold Parking Area

Exhibit D

   Cleaning Specifications

Exhibit E:

   Rules and Regulations

Exhibit F:

   Park Covenants

Exhibit G:

   Options to Extend

Exhibit H:

   Tenant’s Work (Plan and Scope)

Exhibit I:

   Hazardous Materials Disclosure Certificate

Exhibit J:

   Yield Up Equipment

Exhibit K:

   Services and Access Agreement

 

6



--------------------------------------------------------------------------------

 

SECTION 2

Premises and Term

Section 2.1. Premises; Remaining Space.

(a) Landlord hereby leases and demises the Premises and the Remaining Space to
Tenant and Tenant hereby leases the Premises from Landlord, subject to any and
all existing encumbrances and other matters of record and subject to the terms
and provisions of this Lease.

(b) At the Date of this Lease, the 4th Floor Space includes the rooms shown on
Exhibit A-3A hereto as “GTC Existing Server Room”, “GTC Tel/Data Room”, and “GTC
UPS/AC Room” (collectively, the “4th Floor Equipment Rooms”). Tenant shall yield
up the 4th Floor Equipment Rooms on the Equipment Rooms Termination Date on all
the terms and conditions of this Lease, including, without limitation,
Section 9.8 and Section 9.12 hereof, whereupon the Annual Fixed Rent and
Tenant’s Proportionate Share shall change as set forth in Section 1 hereof, and
the balance of the Premises on the 4th Floor (containing 8,331 rentable square
feet of space) shall be and become the “4th Floor Space” for all purposes under
this Lease commencing on the day after the Equipment Rooms Termination Date.

(c) Tenant shall have the right to occupy the Remaining Space, on all the terms
and conditions of this Lease other than the obligation to pay Rent with respect
thereto (but including Tenant’s obligation to pay all electricity costs relating
to the Remaining Space), but only through the Remaining Space Termination Date
(as that term is hereinafter defined), whereupon Tenant shall yield up the
Remaining Space on all the terms and conditions of this Lease, including,
without limitation, Section 9.8 and Section 9.12 hereof. For the purposes of the
application of Section 9.12 to any holding over by Tenant in the Remaining
Space, the Remaining Premises shall be deemed to contain 11,789 rentable square
feet, and Tenant shall be deemed to be paying Annual Fixed Rent at the rate of
$22.00 per rentable square foot prior to the Remaining Space Termination Date.

Section 2.2. Original Term; Options to Extend. TO HAVE AND TO HOLD for the
Original Term beginning on the Term Commencement Date and continuing through the
last day of the Original Term, unless sooner terminated as hereinafter provided.
Tenant has the right to extend the Original Term of this Lease upon all the
terms and conditions set forth in Exhibit G (Options to Extend) attached hereto
and incorporated herein by reference.

Section 2.3. Appurtenant Rights and Reservations.

(a) Tenant shall have, as appurtenant to the Premises, the non-exclusive right
to use, and permit its invitees to use in common with others, public or common
lobbies, hallways, stairways, elevators and common walkways necessary for access
to the Building, the common toilets, corridors and elevator lobby of the floor
on which the Premises is located; but such rights

 

7



--------------------------------------------------------------------------------

shall always be subject to reasonable rules and regulations from time to time
established by Landlord pursuant to this Lease and to the right of Landlord to
designate and change from time to time areas and facilities so to be used
provided that (i) such changed facilities are substantially equivalent or better
and (ii) Landlord shall use good faith efforts to avoid unreasonable
interference with Tenant’s access to and use of the Premises. Tenant and its
employees shall also have the non-exclusive right to use, in common with others
entitled thereto, such other common areas and facilities in or appurtenant to
the Building as Landlord may from time to time designate and provide. Tenant and
its employees shall also have the non-exclusive right to use, in common with
others entitled thereto, the Leasehold Parking Area for parking purposes only.

(b) Excepted and excluded from the Premises are exterior faces of exterior
walls, the common stairways and stairwells, elevators and elevator shafts, fan
rooms, mechanical, electric and telephone closets, janitor closets, freight
elevator vestibules and pipes, ducts, conduits, wires and appurtenant fixtures
serving exclusively or in common other parts of the Building, but included in
the Premises are all entry doors to the Premises and all special installations
of Tenant, such as interior stairs, special flues and special air conditioning
facilities. Landlord reserves the right from time to time, without unreasonable
interference with Tenant’s use: (a) to install, use, maintain, repair, replace
and relocate for service to the Premises and other parts of the Building, or
either, pipes, ducts, conduits, shafts, wires and appurtenant fixtures, wherever
located in the Premises or Building, and (b) to alter or relocate any other
common facility, provided that substitutions are substantially equivalent or
better. Landlord reserves the exclusive use of all fan rooms, electric and
telephone closets, janitor closets, freight elevator vestibules, pipes, ducts,
conduits, wires and appurtenant fixtures located within the Premises which serve
exclusively or in common other parts of the Building. In exercising its rights
pursuant to (a) and (b) above, Landlord shall use good faith efforts to avoid
unreasonable interference with Tenant’s use of the Premises. Any installations
or relocations of pipes, shafts, wires, ducts, conduits and appurtenant fixtures
shall, to the extent reasonably possible be located above ceilings or between
walls.

Section 2.4. Access to the Central Corridor Area.

(a) Pursuant to the terms of the Services and Access Agreement (as that term is
hereinafter defined), Tenant is currently using the central corridor shown on
Exhibit A-1 attached hereto as “Central Corridor Area” for access to the freight
elevator, stairwell and restrooms in the Central Corridor Area. In no event
shall Landlord have any responsibility or liability to Tenant whatsoever with
respect to access to the Central Corridor Area, Tenant agreeing to look solely
to PPM (as that term is hereinafter defined) with respect thereto.

(b) At any time during the Term, after no less than thirty (30) days’ prior
written notice delivered by Landlord to Tenant, Landlord shall have the right
(but not the obligation) to convert the Central Corridor Access Area to a
limited Common Area which will only be accessible and used by tenants (and their
employees, visitors, clients, invitees, agents and contractors) on the second
floor of the Building (the “Central Corridor Common Area Conversion”) and to
eliminate the area from the PPM Space (as that term is hereinafter defined), but
Tenant shall continue to maintain and pay for the utilities and HVAC system
serving the new Common Area, with all utility and maintenance charges in
connection therewith to continue to be

 

8



--------------------------------------------------------------------------------

shared under the Services and Access Agreement. All work in connection with the
Central Corridor Common Area Conversion shall be at the sole cost and expense of
Landlord using Building standard materials, in a good and workmanlike manner, in
conformity with all applicable Laws, and once commenced shall be completed with
commercially reasonable diligence, subject to Force Majeure. Landlord and Tenant
shall consult and cooperate reasonably on the timing and scope of the work
needed in connection with the Central Corridor Common Area Conversion so that
the conduct of Tenant’s business shall not be unreasonably interfered with.
Within ten (10) days after completion of the Central Corridor Common Area
Conversion, Landlord and Tenant shall execute and deliver a mutually
satisfactory amendment to this Lease whereby the rentable square footage of the
Premises shall be adjusted such that the square footage of the Common Area
derived from the Central Corridor Area shall be allocated among the tenants on
the 2nd Floor of the Building, pro-rata in accordance with their respective
percentages of the square footage of the 2nd Floor. Notwithstanding anything
contained herein to the contrary, if Landlord shall undertake the Central
Corridor Common Area Conversion in order to assure the access rights of Tenant
with respect to the Central Corridor Area after such rights have been terminated
under the Services and Access Agreement because Tenant has breached the terms of
the Services and Access Agreement, then Tenant agrees to promptly reimburse
Landlord for all reasonable costs associated with the Central Corridor Common
Area Conversion upon delivery of invoices and other reasonable evidence of the
work done, including, without limitation, all so-called hard and soft costs.

Section 2.5. Access to the Third Floor Equipment Room. Tenant and PPM have
agreed upon the terms and conditions for PPM’s access to the Third Floor
Equipment Room in the Services and Access Agreement. In no event shall Landlord
have any responsibility or liability to Tenant whatsoever with respect to PPM’s
access to the Third Floor Equipment Room, Tenant agreeing to look solely to PPM
in connection therewith.

SECTION 3

Improvements

Section 3.1. Condition of Premises. As of the date of this Agreement, Tenant is
occupying the entire Premises and the Remaining Premises and accordingly the
same are being leased by Tenant in their condition as of the Term Commencement
Date, “As Is,” without representation or warranty by Landlord. Tenant
acknowledges that it has inspected the Premises and the common areas and
facilities of the Building and has found the same to be satisfactory.

Section 3.2. Tenant’s Work.

(a) In connection with Tenant’s intended upgrade of the 4th Floor Space shown on
the plan and described in the scope of work attached as Exhibit H hereto
(“Tenant’s Work”), Tenant agrees to use Landlord’s contractor, Cranshaw
Construction of New England Limited Partnership (“Cranshaw”) as general
contractor. Cranshaw shall competitively bid Tenant’s interior improvement plans
and specifications, and solicit subcontractor bids for such work (minimum of
three (3) bids for each major trade/division of the work, including
subcontractors recommended

 

9



--------------------------------------------------------------------------------

by Tenant), on an open book basis with Tenant. Tenant shall be responsible to
pay for the entire cost of Tenant’s Work, including, without limitation, a fee
payable to Cranshaw equal to five percent (5%) of the total cost of the work,
including, without limitation, so-called hard costs, general conditions and
special conditions. Upon request of Cranshaw, Cranshaw and Tenant shall enter
into a mutually agreeable construction contract with respect to the Tenant’s
Work.

(b) Provided no Event of Default shall exist under this Lease, and this Lease
shall be in full force and effect, upon Tenant’s written request, Landlord
agrees to fund the costs incurred by Tenant in connection with Tenant’s Work,
such costs to include so-called “hard costs” and “soft costs” (including,
without limitation, architectural fees and engineering fees and expenses), not
to exceed a maximum amount of Two Hundred Thousand and No/100 Dollars
($200,000.00) subject to the provisions of this Lease (“Landlord’s Allowance”).
The Landlord’s Allowance shall be paid to Tenant, or directly to Cranshaw,
within thirty (30) days after presentation by Tenant to Landlord of evidence
reasonably satisfactory to Landlord of Tenant’s payment for Tenant’s Work (or
evidence of completion of Tenant’s Work in the event of any such direct
payment), when finished, including, without limitation, invoices (receipted if
applicable), copies of partial lien waivers or final lien waivers (in the case
of a final installment) and the like. To the extent that the cost of Tenant’s
Work exceeds Landlord’s Allowance, Tenant shall be entirely responsible for such
excess. To the extent that Landlord’s Allowance shall exceed the cost of
Tenant’s Work, Tenant shall have the right to apply any balance of Landlord’s
Allowance (not to exceed $90,000 in any event) against Rent due hereunder from
and after the Remaining Space Termination Date. Landlord’s obligation to fund
the Landlord’s Allowance shall expire and be of no further force or effect to
the extent not utilized by Tenant in full in accordance with the terms of this
paragraph by June 30, 2011. For the avoidance of doubt, Landlord and Tenant
expressly acknowledge and agree that the Rent under this Lease commences on the
Commencement Date.

(c) Landlord shall give Tenant at least ten (10) days’ prior written notice of
the anticipated date of Substantial Completion (as that term is hereinafter
defined) of the Tenant’s Work (the “Remaining Space Termination Date”). As used
herein, the term “Substantial Completion” shall mean that the Tenant’s Work has
been substantially completed except for so-called punch list items which
Landlord can complete within thirty (30) days and without material interference
with the conduct of Tenant’s activities in the Premises.

Section 3.3. General Provisions Applicable to Construction. All construction
work required or permitted by this Lease, whether by Landlord or by Tenant,
shall be done in a good and workmanlike manner and in compliance with all
applicable laws and all ordinances, regulations and orders of governmental
authority and insurers of the Building. Either party may inspect the work of the
other at reasonable times and shall give notice of observed defects.

Section 3.4. Changes In Building or Lot. Landlord reserves the right to change
its layout, design and plans for the Lot and Leasehold Parking Area and for
parking and roadways thereon at any time and to add to or reduce the size of the
Lot; provided that no reduction in the size of the Lot may adversely affect the
Building or the number of parking spaces made available to Tenant under this
Lease (namely 4 spaces per thousand square feet contained in the Premises Square
Footage) or access ways serving the Buildings.

 

10



--------------------------------------------------------------------------------

 

SECTION 4

Annual Rent

Section 4.1. The Annual Rent. (a) Tenant shall pay all Annual Fixed Rent and
Additional Rent to Landlord at the Address of Landlord or at such other place or
to such other person or entity as Landlord may by notice to Tenant from time to
time direct in equal installments equal to 1/12th of the Annual Fixed Rent and
Additional Rent from time to time payable hereunder in advance on the first day
of each calendar month included in the Term of this Lease, and for any portion
of a calendar month at the beginning or end of the Term of this Lease, at that
rate payable in advance for such portion. Tenant shall pay an administrative fee
equal to five (5%) percent of the amount of any Annual Fixed Rent or Additional
Rent payment or other charge which is not paid within five (5) days after the
due date thereof. Notwithstanding the foregoing sentence to the contrary, the
five (5) day grace period shall only apply to the first two (2) late payments in
any calendar year. Upon the occurrence of the third late payment in any calendar
year and thereafter at any time during the Term of this Lease when Annual Fixed
Rent, Additional Rent or other charges are not paid when due, the 5%
administrative fee shall be payable without the benefit of the five (5) day
grace period.

(b) It is the intention of the parties hereto that the obligations of Tenant
hereunder shall be separate and independent covenants and agreements, that the
Annual Fixed Rent and all other sums payable by Tenant to or on behalf of
Landlord shall continue to be payable in all events and that the obligations of
Tenant hereunder shall continue unaffected, unless the requirement to pay or
perform the same shall have been terminated or suspended pursuant to an express
provision of this Lease.

SECTION 5

Operating Cost Escalation

Section 5.1. Operating Cost Escalation. Tenant shall pay to Landlord, as
Additional Rent, Operating Cost Escalation (as defined below) on or before the
30th day following receipt by Tenant of Landlord’s Operating Cost Statement (as
defined below). After the end of each calendar year during the term and after
Lease termination, Landlord shall render a statement (“Landlord’s Operating Cost
Statement”) in reasonable detail and according to usual accounting practices,
certified by Landlord, and showing for the preceding calendar year or fraction
thereof, as the case may be, Landlord’s Operating Costs (as defined below),
Landlord’s Operating Costs shall include, without limitation, premiums for
insurance covered by Landlord with respect to the Property; compensation and all
fringe benefits, worker’s compensation, insurance premiums and payroll taxes
paid by Landlord to, for or with respect to all persons engaged in the managing,
operating, maintaining or cleaning of the Property (if such persons are engaged
with respect to more than one property, such costs shall be appropriately
allocated among the Property and such other properties); water and sewer use
charges for the Property; all utility charges not billed directly to tenants by
Landlord or the utility; payments to contractors and management companies under
service or management contracts (or other costs incurred directly by Landlord or
its agents) for operating, managing, cleaning, maintaining and repairing the
Property, including, without

 

11



--------------------------------------------------------------------------------

limitation, management fees, Building cleaning, window cleaning, pest
extermination, trash removal, landscaping, snow removal and repair and
maintenance to elevators, the HVAC, electric and plumbing systems and parking
areas (which payments may be to affiliates of Landlord, provided the same are at
reasonable rates), and all other reasonable and necessary expenses paid in
connection with the cleaning, operating, managing, maintaining, replacing or
repairing of the Building or any portion or component thereof and/or any portion
of the Property including, without limitation, the operation or maintenance of a
cafeteria/food service operation in the Building; it being agreed that if
Landlord shall install a new or replacement capital item, the annual
amortization (determined by Landlord) of the cost thereof, with interest thereon
at an annual rate equal to two (2%) percent above the base rate (prime rate) of
Bank of America, N.A. (or any other Bank having offices in Boston, Massachusetts
chosen by Landlord) from time to time, shall be included in Landlord’s Operating
Costs. Without limiting the generality of the foregoing, it is expressly
understood and agreed that all costs and expenses allocated to the Property
under the Park Covenants, as the same may be amended, restated, modified,
changed, supplemented or substituted from time to time shall not be included in
Operating Costs but shall be payable as provided in Section 5.3 hereof. If,
during the Term of this Lease, Landlord shall incur capital expenses in
connection with repairs or replacement of the roof, foundation or structure of
the Building, there shall be included in Landlord’s Operating Costs for that and
in each succeeding calendar year, the amount of the annual amortization
(determined by Landlord) of the cost thereof, with interest thereon, at an
annual rate equal to two (2%) percent above the base rate (prime rate) of the
Bank of America, N.A. (or any other bank having offices in Boston, Massachusetts
chosen by Landlord) from time to time in effect at the time of making such
capital repairs or replacements (less insurance proceeds or other proceeds, if
any, collected by Landlord by reason of damage to, or destruction of, any
capital items so repaired). In replacing a capital item, Landlord shall replace
such capital item with a capital item of substantially similar quality and
utility to that being replaced so long as such a replacement is deemed
appropriate and prudent in light of ownership and management practices then
being employed in other first class office buildings. Landlord’s Operating Costs
shall not include any cost or expense covered by a warranty to the extent of the
coverage afforded by said warranty and Landlord shall use good faith efforts to
realize coverage under applicable warranties.

In determining Landlord’s Operating Costs, if less than 95% of the Building
shall have been occupied by tenants and fully used by them, at any time during
the year, Landlord’s Operating Costs shall be extrapolated to an amount equal to
the like operating expenses that would normally be expected to be incurred had
such occupancy been 95% and had such full utilization been made during the
entire period.

“Operating Cost Escalation” shall be equal to Tenant’s Proportionate Share of
the excess, if any, of:

(a) Landlord’s Operating Costs for each calendar year as indicated by Landlord’s
Operating Cost Statement; over

(b) The Annual Base Operating Costs.

 

12



--------------------------------------------------------------------------------

 

Notwithstanding the above calculation, in no event shall Operating Cost
Escalation be less than zero.

Tenant acknowledges that Landlord’s formula for sharing of Landlord’s Operating
Costs stated in this Lease is based on the assumption that Landlord will be
providing substantially similar services to all tenants in the Property from
year to year. If this assumption is not, in fact, correct, that is, if Landlord
is not furnishing any particular work or service (the cost of which, if
performed by Landlord, would be included in Landlord’s Operating Costs) to a
tenant who has undertaken to perform such work or service in lieu of the
performance thereof by Landlord, Operating Costs shall be deemed, for purposes
of this paragraph, to be increased by an amount equal to the additional
Operating Costs which would reasonably have been incurred during such period by
Landlord if it had, at its own expense, furnished such work or service to such
tenant.

Operating Cost Escalations shall be apportioned for any calendar year in which
the Term of this Lease commences or ends. Notwithstanding any other provision of
this Section 5.1, if the term expires or is terminated as of a date other than
the last day of a calendar year, then for such fraction of a calendar year at
the end of the term, Tenant’s last payment to Landlord under this Section 5.1
shall be made on the basis of Landlord’s best estimate of the items otherwise
includable in Landlord’s Operating Cost Statement and shall be made on or before
the later of (a) thirty (30) days after Landlord delivers such estimate to
Tenant, or (b) the last day of the term, with an appropriate payment or refund
to be made within thirty (30) days submission of Landlord’s Operating Cost
Statement.

Section 5.2. Estimated Operating Cost Escalation Payments. If, with respect to
any calendar year or fraction thereof during the Term of this Lease, Landlord
reasonably estimates that Tenant shall be obligated to pay Operating Cost
Escalation, then Tenant shall pay, as Additional Rent, on the first day of each
month of such calendar year and each ensuing calendar year thereafter, estimated
monthly escalation payments equal to 1/12th of the estimated Operating Cost
Escalation for the respective calendar year, with an appropriate additional
payment or refund to be made within 30 days after Landlord’s Operating Cost
Statement is delivered to Tenant. Landlord may adjust such estimated monthly
escalation payment from time to time (but not more than three times in any
calendar year) and at any time during a calendar year, and Tenant shall pay, as
Additional Rent, on the first day of each month following receipt of Landlord’s
notice thereof (which notice shall be accompanied by appropriate documentation
supporting such adjustment), the adjusted estimated monthly escalation payment.

Section 5.3. Park Expenses. As used herein, the term “Park Expenses” shall mean
any and all costs or expenses allocated and assessed to the Property under the
Park Covenants (as amended from time to time) for each calendar year or portion
thereof falling within the Term of this Lease. As Additional Rent under this
Lease, Tenant shall pay Landlord Tenant’s Proportionate Share of Park Expenses
for each calendar year or portion thereof falling within the Term of this Lease
(appropriately pro rated and adjusted for any partial calendar year). Such
payments shall be made within 30 days after written demand by Landlord. In
addition, Landlord shall be entitled to collect monthly estimated payments of
Tenant’s Proportionate Share of Park Expenses in advance in the same manner as
Landlord bills Tenant for monthly estimated payments of the Operating Cost
Escalation pursuant to Section 5.2 with an annual reconciliation

 

13



--------------------------------------------------------------------------------

at the end of each calendar year. Landlord shall have the same rights and
remedies against Tenant for failure to timely pay amounts payable by Tenant
pursuant to this Section 5.3 as Landlord has against Tenant for failure to pay
Annual Fixed Rent when due.

Section 5.4. Audit Right. Provided that Tenant shall have first paid all amounts
due and payable by Tenant pursuant to this Section 5 and upon the written
request of Tenant (but not more than once with respect to any calendar year),
Tenant shall be permitted to inspect Landlord’s books and records pertaining to
Operating Costs applicable to the Property for such calendar year. Such
inspection shall take place at a mutually agreeable time at the location where
such books and records are kept by the Landlord (or the Manager) in the ordinary
course. Tenant shall keep the results of any such inspection strictly
confidential and shall not be permitted to use any third party to perform such
audit or inspection, other than an independent firm of certified public
accountants (A) reasonably acceptable to Landlord, (B) which is not compensated
on a contingency fee basis or in any other manner which is dependent upon the
results of such audit or inspection (and Tenant shall deliver the fee agreement
or other similar evidence of such fee arrangement to Landlord upon request), and
(C) which agrees with Landlord in writing to maintain the results of such audit
or inspection confidential. Tenant may not conduct an inspection or have an
audit performed more than once during or with respect to any calendar year.
Provided Landlord’s accounting for Operating Costs is consistent with the terms
of this Lease, Landlord’s good faith judgment regarding the proper
interpretation of this Lease and the proper accounting for Operating Costs shall
be binding on Tenant in connection with any such audit or inspection. Failure of
Tenant to provide Landlord with a written request to review such books and
records within 90 days after receipt of a final statement pursuant to this
Section 5 with respect to each respective calendar year shall be deemed a waiver
of Tenant’s rights hereunder with respect to such calendar year.

SECTION 6

Real Estate Tax Escalation

Section 6.1. Real Estate Tax Escalation. Tenant shall pay to Landlord, as
Additional Rent, Real Estate Tax Escalation (as defined below) on or before the
thirtieth (30th) day following billing therefor by Landlord.

As used herein, the term “Real Estate Taxes” shall mean all taxes, assessments
(special, betterment or otherwise), levies, fees, water and sewer rents and
charges, and all other government levies and charges, general and special,
ordinary and extraordinary, foreseen and unforeseen, which are allocable to the
term hereof and imposed or levied upon or assessed against the Property or any
rent or other sums payable by any tenants or occupants thereof. Nothing herein
shall, however, require Tenant to pay any income taxes, excess profits taxes,
excise taxes, franchise taxes, estate, succession, inheritance or transfer
taxes, provided, however, that if at any time during the term the present system
of ad valorem taxation of real property shall be changed so that in lieu of the
whole or any part of the ad valorem tax on real property, or in lieu of
increases therein, there shall be assessed on Landlord a capital levy or other
tax on the gross rents received with respect to the Property or a federal,
state, county, municipal, or other local income, franchise, excise or similar
tax, assessment, levy or charge (distinct from any now

 

14



--------------------------------------------------------------------------------

in effect) measured by or based, in whole or in part, upon gross rents, then any
and all of such taxes, assessments, levies or charges, to the extent so measured
or based (“Substitute Taxes”), shall be included as real estate taxes hereunder,
provided, however, that Substitute Taxes shall be limited to the amount thereof
as computed at the rates that would be payable if the Property were the only
property of Landlord. The term “real estate taxes” shall also mean all real
estate taxes and assessments (or any substitute therefor) which are allocated to
the Property under the Park Covenants.

“Real Estate Tax Escalation” shall be equal to Tenant’s Proportionate Share of
the excess, if any, of:

(a) Real Estate Taxes for the applicable tax fiscal year occurring during the
term; over

(b) the Annual Base Real Estate Taxes.

Notwithstanding the above calculation, in no event shall Real Estate Tax
Escalation be less than zero.

Notwithstanding any other provision of this Section 6.1, if the Term of this
Lease expires or is terminated as of a date other than the last date of a tax
fiscal year, then for such fraction of a tax fiscal year at the end of the term,
Tenant’s last payment to Landlord under this Section 6.1 shall be made to
reflect that only a portion of such tax fiscal year falls within the term of
this Lease and shall be made within ten (10) days after Landlord bills Tenant
therefor.

Notwithstanding any other provision of this Section 6.1, if any increase in Real
Estate Taxes, or in Landlord’s personal property taxes with respect to the
Property, is directly attributable to lab improvements within the Premises (or
improvements located in the PPM Space related to the Shared Utility Systems (as
such term is hereinafter defined) to the extent of Tenant’s ownership thereof,
if any), then the entire amount of such increase shall be payable as Additional
Rent hereunder within ten (10) days after Landlord bills Tenant therefor.

Section 6.2. Estimated Real Estate Escalation Payments. If, with respect to any
tax fiscal year or fraction thereof during the term, Landlord reasonably
estimates that Tenant shall be obligated to pay Real Estate Tax Escalation,
Tenant shall pay, as Additional Rent, on the first day of each month of such tax
fiscal year and each ensuing tax fiscal year thereafter, estimated monthly
escalation payments equal to 1/12th of the estimated Real Estate Tax Escalation
for the respective tax fiscal year, with an appropriate additional payment or
refund to be made within 30 days after Landlord’s delivery of the tax bills for
such period to Tenant. Landlord may adjust such estimated monthly escalation
payment from time to time and at any time (but not more than three (3) times)
during a tax fiscal year, and Tenant shall pay, as Additional Rent, on the first
day of each month following receipt of Landlord’s notice thereof, the adjusted
estimated monthly escalation payment.

 

15



--------------------------------------------------------------------------------

 

SECTION 7

Insurance

Section 7.1. Tenant’s Insurance. Tenant shall, at Tenant’s sole cost and
expense, maintain throughout the term the following insurance:

(a) Commercial general liability insurance for any injury to person or property
occurring on the Property, naming as insureds Tenant, Landlord and such persons,
including, without limitation, Landlord’s managing agent, as Landlord shall
designate from time to time, in amounts which shall, at the beginning of the
term, be at least equal to the limits set forth in Section 1, and, from time to
time during the term, shall be for such higher limits as are reasonably required
by Landlord (such policies may be written on a blanket basis covering more than
one location provided that the applicable coverages shall be in place with
respect to this location); and

(b) Worker’s compensation insurance with statutory limits covering all of
Tenant’s employees working at the Premises; and

(c) Tenant acknowledges and agrees that if Landlord is required to obtain any
special environmental insurance as a result of Tenant’s particular and unique
use and occupancy of the Property (meaning a use which is different from mere
general and administrative offices), then Tenant shall pay for any insurance
premiums related thereto.

Section 7.2. Requirements Applicable to Insurance Policies. All policies for
insurance required under the provisions of Section 7.1 shall be obtained from
responsible companies qualified to do business in the Commonwealth of
Massachusetts and in good standing therein, which companies and the amount of
insurance allocated thereto shall be subject to Landlord’s approval. Tenant
agrees to furnish Landlord with insurance company certificates of all such
insurance and copies of the policies therefor prior to the beginning of the term
hereof and of each renewal policy at least thirty (30) days prior to the
expiration of the policy it renews. Each such policy shall be noncancellable
with respect to the interest of Landlord and such mortgagees without at least
thirty (30) days’ prior written notice thereto.

Section 7.3. Waiver of Subrogation. All insurance which is carried by either
party with respect to the Property or to furniture, furnishings, fixtures or
equipment therein or alterations or improvements thereto, whether or not
required, shall include provisions which either designate the other party as one
of the insureds or deny to the insurer acquisition by subrogation of rights of
recovery against the other party to the extent such rights have been waived by
the insured party prior to occurrence of loss or injury, insofar as, and to the
extent that such provisions may be effective without making it impossible to
obtain insurance coverage from responsible companies qualified to do business in
the Commonwealth of Massachusetts (even though extra premium may result
therefrom) and without voiding the insurance coverage in force between the
insurer and the insured party. On reasonable request, each party shall be
entitled to have duplicates or certificates of policies containing such
provisions. Each party hereby waives all rights of

 

16



--------------------------------------------------------------------------------

recovery against the other for loss or injury against which the waiving party is
protected by insurance containing said provisions.

Section 7.4. Landlord’s Insurance. Landlord shall maintain and keep in effect
throughout the Term of this Lease (a) insurance against loss or damage to the
Building by fire or other casualty as may be included within either fire and
extended coverage insurance or “all-risk” insurance in an amount equal to the
full replacement cost of the Building (exclusive of foundations) and
(b) comprehensive general liability insurance in amounts determined by Landlord
in its sole and absolute discretion. Such coverage may be effected directly
and/or through the use of blanket insurance coverage covering more than one
location and may contain such deductibles as Landlord may, in its sole and
absolute discretion, elect.

SECTION 8

Landlord’s Covenants

Section 8.1. Quiet Enjoyment. Tenant, on paying the Annual Fixed and Additional
Rent and performing its obligations hereunder, shall peacefully and quietly
have, hold and enjoy the Premises throughout the term without any manner of
hindrance or molestation from Landlord or anyone claiming under Landlord,
subject, however, to all the terms and provisions hereof.

Section 8.2. Maintenance and Repair. Subject to the provisions of Section 8.4
and Section 10, Landlord shall maintain the roof, structural supports,
foundation and exterior of the Building and all standard plumbing, electrical,
mechanical, heating, ventilating and air conditioning systems installed by
Landlord (but excluding all special systems installed by Tenant or by Landlord
at Tenant’s request or which serve the Premises exclusively, including, without
limitation, the Shared Utility Systems and the Dedicated Systems) in good
condition and shall maintain and clean the common areas of the Building and the
Lot in a condition similar to other first-class office Buildings in the Metro
West Real Estate Market Area, the cost of which shall be included in Landlord’s
Operating Costs. Except as otherwise expressly provided in this Lease, Tenant
shall not be required to make repairs or alterations with respect to the common
areas and facilities of the Building. To the extent required by final
non-appealable orders or judgments of governmental authorities, code enforcement
officers or courts of competent jurisdiction, Landlord shall make repairs and
alterations in the common areas and facilities of the Property necessary to
bring the same into compliance with applicable laws, codes, ordinances, statutes
and by-laws including, without limitation, the ADA. The cost of such compliance
shall be included in Landlord’s Operating Costs under this Lease.

Section 8.3. Utilities; HVAC; Cleaning—4th Floor Space.

(a) Electricity; Utilities. Electricity to the 4th Floor Space shall be
separately metered and all utility charges for lights, plugs and so-called heat
pumps serving the 4th Floor Space shall be billed directly to, and paid by,
Tenant. If in Landlord’s judgment, Tenant’s use of electricity in excess of
normal office usage shall result in an additional burden on the Building’s
utility systems or additional cost on account thereof, as the case may be,
Tenant shall upon

 

17



--------------------------------------------------------------------------------

demand reimburse Landlord for all additional costs related thereto. Landlord, at
Tenant’s expense, shall replace and install all ballasts, lamps and bulbs
(including, but not limited to, incandescent and fluorescent) used in the 4th
Floor Space. All such replacements shall be of a type, color and size as shall
be designated by Landlord. Landlord shall not in any way be liable or
responsible to Tenant for any loss, damage or expense which Tenant may sustain
or incur if the quantity, character, or supply of electricity to the 4th Floor
Space is changed or is no longer available or suitable for Tenant’s
requirements.

Tenant shall pay directly to the proper authorities charged with the collection
thereof all charges for water, sewer, gas, electricity, fire protection and
other utilities used or consumed in the 4th Floor Space by Tenant or any party
claiming by, through or under Tenant, whether called charge, tax, assessment,
fee or otherwise, all such charges to be paid as the same from time to time
become due. It is understood and agreed that Tenant shall make its own
arrangements for obtaining service from such utilities and that Landlord shall
not be liable for any interruption or failure in the supply of any such
utilities to the 4th Floor Space. If Tenant is not charged directly by the
respective utility for any of such utilities or services, Tenant shall from time
to time, within ten (10) days of Landlord’s invoice therefor, pay to Landlord
such charges and services from the utility company.

(b) HVAC. Landlord shall, on Business Days and generally during Business Hours
furnish heating and cooling as normal seasonal changes may require to provide
reasonably comfortable space temperature and ventilation for occupants of the
4th Floor Space under normal business operation at an occupancy of not more than
one (1) person per 150 square feet of usable floor area. If Tenant shall require
air-conditioning, heating or ventilation outside the hours and days above
specified (“Special Service”), Landlord shall furnish such Special Service and
Tenant shall pay to Landlord therefor such charges as may from time to time be
in effect. In the event Tenant introduces into the 4th Floor Space personnel or
equipment which overloads the capacity of the Building system or in any other
way interferes with the system’s ability to perform adequately its proper
functions, or which affects the temperature otherwise maintained by the
air-conditioning system, supplementary systems may, if and as needed, at
Landlord’s option, be provided by Landlord, at Tenant’s expense. The premises
will contain a thermostat which will allow Tenant to call for HVAC Service. The
cost of providing HVAC Service (except Special Service or Supplementary HVAC
Systems installed exclusively for Tenant’s benefit which shall be paid for
solely by Tenant, including, without limitation the “Special HVAC Systems” as
that term is hereinafter defined), shall be included in Landlord’s Operating
Costs.

(c) Cleaning. Landlord shall provide nightly cleaning services for the 4th Floor
Space in accordance with Exhibit D.

Section 8.4. Utilities; HVAC; Cleaning—2nd Floor Space and 3rd Floor Space .

(a) Antigenics Lease; PPM Lease. The 2nd Floor Space and 3rd Floor Space are a
portion of the premises leased as of the date hereof pursuant to that certain
Lease (the “Antigenics Lease”) between Landlord and Aquila Biopharmaceuticals,
Inc. (now, by merger, Antigenics, Inc. (“Antigenics”)) located on the 1st Floor,
2nd Floor and 3rd Floor of the Building and containing approximately 41,020
rentable square feet of space (the “Antigenics Space”).

 

18



--------------------------------------------------------------------------------

Antigenics subleased the 2nd Floor Space and the 3rd Floor Space to Tenant in
July 2002 (the “Antigentics/GTC Sublease”). Antigenics subleased the balance of
the Antigenics Space, containing approximately 21,132 rentable square feet of
space, on the 1st Floor and 2nd Floor of the Building (the “PPM Space”) to PP
Manufacturing Corporation (“PPM”) in March 2004 (the “Antigencies/PPM Sublease”,
and together with the Antigenics/GTC Sublease, hereinafter collectively, the
“Subleases”). The Antigenics Lease expires on September 30, 2010. Approximately
concurrently herewith, Landlord is entering into a direct lease with PPM for the
PPM Space commencing on or about the Term Commencement Date (the “PPM Lease”).

(b) Shared Utility Systems. The Antigenics Space, and all of the Shared Utility
Systems (as that term is hereinafter defined) and Dedicated Systems (as that
term is hereinafter defined) are separately metered for electricity, water,
sewer, fire protection, gas and other utilities consumed in the Antigenics Space
(collectively, the “Antigenics Space Utilities”). The Antigenics Space Utilities
are billed directly to Antigenics and divided between Tenant and PPM in
accordance with agreements between Tenant and PPM. The Antigenics Space is also
separately served by (i) certain special utility systems located in the PPM
Space on the 1st Floor of the Building and at grade outside the Building,
including, without limitation, the waste product storage vault therein, and
elsewhere in the Antigenics Space serving both Tenant and PPM (collectively, the
“Special Utilities Systems”), and (ii) certain HVAC equipment located on the
roof of the Building and at grade outside the Building (the “Special HVAC
Systems”, and together with the Special Utility Systems, hereinafter
collectively the “Shared Utility Systems”), all as more particularly described
in the Services and Access Agreement. Pursuant to the terms of agreements
between Tenant and PPM, the maintenance, repair and replacement of the Shared
Utility Systems are being handled by PPM, and all charges in connection
therewith are now being shared by PPM and Tenant.

The Antigenics Space is also served by certain systems which are solely
dedicated to each of the PPM Space and the 2nd Floor Space and the 3rd Floor
Space (each a “Dedicated System” and collectively, the “Dedicated Systems”). The
existing agreements between Tenant and PPM now require each of Tenant and PPM to
pay all costs in connection with the Dedicated System affecting its premises.

(c) Services and Access Agreement. In order to provide for (i) the sharing of
all costs (the “PPM/GTC Shared Utility Costs”) of (A) the Antigenics Space
Utilities, and (B) the maintenance, repair and replacement of the Shared Utility
Systems, (ii) the payment by each of Tenant and PPM of all costs in connection
with its respective Dedicated Systems, and (C) agreement between Tenant and PPM
to provide for access to the Central Corridor Area for Tenant, and access to the
Third Floor Equipment Room for PPM, Tenant and PPM have entered into that
certain “Services and Access Agreement” dated September             , 2010, a
copy of which is attached hereto as Exhibit K (the “Services and Access
Agreement”). Tenant agrees that it shall not terminate or amend the Services and
Access Agreement without the prior written consent of Landlord, which consent
may be granted or withheld in Landlord’s sole and absolute discretion. Landlord
shall respond to any joint written request by PPM and Tenant in connection with
any such amendment within ten (10) days after receipt of such request, including
a copy of the proposed amendment and all other documents and information in
connection therewith reasonably and promptly requested by Landlord. Landlord’s
failure to respond to any such

 

19



--------------------------------------------------------------------------------

request within said ten (10) day period shall be deemed a rejection by Landlord
of any such request.

During the Term of this Lease and for so long as the PPM Lease shall be in full
force and effect, or PPM shall otherwise have any rights with respect to the PPM
Space, Tenant shall (a) comply with and perform all of the terms and conditions
of the Services and Access Agreement, including payment of Tenant’s share of all
PPM/GTC Shared Utility Costs as the same from time to time become due
thereunder, and (b) enforce the obligations of PPM under the Services and Access
Agreement, to the end that the Antigenics Space Utilities and Shared Systems
Utilities shall be maintain in good order, condition and repair and in at least
as good order, condition and repair as they are in on the Term Commencement Date
or may be put in during the term, reasonable use and wear and damage caused by
Landlord or Landlord’s agents, servants or employees only excepted. It is
understood and agreed that PPM and Tenant shall make their own arrangements for
obtaining service for all Antigenics Space Utilities, as well as the provision
of all service delivered by the Shared Utility Systems and Dedicated Systems to
the Antigenics Space and PPM Space, and that Landlord shall not be (i) obligated
to deliver any utility whatsoever to Tenant serving the 2nd Floor Space or the
3rd Floor Space, (ii) obligated to further meter, submeter or check meter the
2nd Floor Space or 3rd Floor Space with respect to any utility serving same,
(iii) obligated to maintain, repair or replace any portion of the Shared Utility
Systems or Dedicated Systems whatsoever, except such portion thereof as shall
constitute common utility systems of the Building, if any, or (iv) liable for
any interruption or failure in the supply of any utility whatsoever serving the
2nd Floor Space or the 3rd Floor Space, including, without limitation, pursuant
to the Antigenics Space Utilities, the Shared Utility Systems or the Dedicated
Systems.

Tenant expressly recognizes that Landlord has or will reserve the right in the
PPM Lease to enter the PPM Space in order to inspect and/or repair any of the
Shared Utility Systems (without in any way obligating Landlord to do so) if PPM
shall fail to fulfill its obligations from time to time under the Services and
Access Agreement, and Tenant agrees to reimburse Landlord for Tenant’s share (as
set forth in the Services and Access Agreement) of the reasonable costs
associated therewith promptly upon presentation of reasonable evidence of same
to Tenant. Further, if Tenant shall fail to make any payment due from time to
time under the Services and Access Agreement and Landlord shall make such
payment to any party (including, without limitation, PPM) on Tenant’s behalf, or
Landlord shall enter into an agreement with PPM substantially similar to the
Services and Access Agreement as a result of the termination of the Services and
Access Agreement prior to the expiration of the Term hereunder, and as a result
thereof, Landlord shall make any payments thereunder, Tenant agrees to promptly
reimburse Landlord for all such payments upon delivery of an invoice therefore
accompanied by reasonable evidence of such payments made and the purposes
thereof, and such reimbursements shall be deemed Additional Rent hereunder.

Notwithstanding the foregoing, if in Landlord’s judgment, Tenant’s use of
electricity in the 2nd Floor Space or 3rd Floor Space in excess of normal office
usage shall result in an additional burden on the Building’s utility systems or
additional cost on account thereof, as the case may be, Tenant shall upon demand
reimburse Landlord for all additional costs related thereto. Landlord, at
Tenant’s expense, shall replace and install all ballasts, lamps and bulbs

 

20



--------------------------------------------------------------------------------

(including, but not limited to, incandescent and fluorescent) used in the 2ND
Floor Space and 3rd Floor Space. All such replacements shall be of a type, color
and size as shall be designated by Landlord. Landlord shall not in any way be
liable or responsible to Tenant for any loss, damage or expense which Tenant may
sustain or incur if the quantity, character, or supply of electricity to the 2nd
Floor Space or the 3rd Floor Space is changed or is no longer available or
suitable for Tenant’s requirements.

In no event shall Tenant be double charged for utilities in the Premises
pursuant to the terms of this Section 8.3 and Section 8.4.

If at any time Tenant shall take any action within the PPM Space, whether in
connection with the Antigenics Space Utilities, the Shared Utility Systems, or
any agreements set forth in the Services and Access Agreement, then Tenant’s
obligations under this Lease (other than with respect to the payment of Rent)
shall be applicable thereto, including, without limitation, any of Tenant’s
indemnities of Landlord hereunder, agreements with respect to alterations,
compliance with law, etc., notwithstanding the fact that the same is occurring
within the PPM Space rather than the Premises, and in the same manner as if the
PPM Space were a portion of the Premises hereunder.

(d) Cleaning. During the Term of this Lease, Landlord shall have no obligation
whatsoever to provide cleaning services to the 2nd Floor Space or the 3rd Floor
Space.

(e) Expiration or Termination of PPM Lease. In the event that, during the Term
of this Lease, the PPM Lease shall expire by its terms, or earlier terminate for
any reason, and the Services and Access Agreement shall terminate or no longer
be in full force and effect, then, Landlord and Tenant agree, acting reasonably
and in good faith, and together with any successor tenant(s) of all or any
portion of the PPM Space if necessary from time to time, to enter into such
agreements as may be necessary in order that the Premises shall continue to be
served by the Antigenics Space Utilities, the Shared Utility Systems, and the
Dedicated Systems, as applicable, upon substantially the same terms as contained
in the Services and Access Agreement, with due consideration given to any change
in consumption or utilization of the Antigenics Space Utilities, the Shared
Utility Systems and the Dedicated Systems by Tenant, Landlord, or such
successor(s). The parties shall cooperate reasonably to establish the allocation
of costs with respect to the foregoing between the parties. All the same terms
and conditions with respect to the Services and Access Agreement set forth in
Paragraph 5 hereof, including, without implied limitation, with respect to any
amendment thereof, Tenant’s compliance therewith and limitation of Landlord’s
liability with respect thereto, shall be applicable to any such successor
Services and Access Agreement.

Landlord reserves the right to (a) separately meter the 2nd Floor Space and the
3rd Floor Space, or either of them, with respect to some or all of the
Antigenics Space Utilities, and (b) amend the Building infrastructure from time
to time to completely separate any or all of the Shared Utility Systems such
that the Premises and the PPM Space shall be separately served by the separated
systems, all at Landlord’s sole cost and expense, and thereafter, in any such
case, the terms of Section 8.3 shall apply to such separately metered utilities,
as applicable. The parties, acting

 

21



--------------------------------------------------------------------------------

reasonably and good faith, shall promptly execute an amendment to this Lease to
reflect any changes applicable to the foregoing.

(f) Annual Fixed Rent Reduction. The parties acknowledge that the Annual Fixed
Rent set forth in Section 1.1 hereof with respect to the 2nd Floor Office Space
and the 3rd Floor Office Space has been reduced by $3.55 per rentable square
foot in light of the fact that Landlord is delivering no cleaning services or
utilities to that space during the Term of this Lease.

(g) Repair, Maintenance, Replacement of Special HVAC Systems Serving the
Premises. Notwithstanding anything contained in this Lease to the contrary,
during the Term of this Lease, Tenant shall be solely responsible for the
repair, maintenance and replacement of those dedicated Special HVAC Systems
serving the 2nd Floor Space and the 3rd Floor Space, or either of them.

Section 8.5. Interruptions. Landlord shall not be liable to Tenant for any
compensation or reduction of Annual Fixed Rent or Additional Rent by reason of
inconvenience or annoyance or for loss of business arising from power losses or
shortages or from the necessity of Landlord’s entering the Premises for any of
the purposes authorized by this Lease or for repairing the Premises or any
portion of the Building or Lot. In case Landlord is prevented or delayed from
making any repairs, alterations or improvements, or furnishing any service or
performing any other obligation to be performed on Landlord’s part, by reason of
any cause, Landlord shall not be liable to Tenant therefor, nor shall Tenant be
entitled to any abatement or reduction of Annual Fixed Rent or Additional Rent
by reason thereof, nor shall the same give rise to any claim by Tenant that such
failure constitutes actual or constructive, total or partial, eviction from the
Premises. Landlord reserves the right to stop any service or utility system when
necessary by reason of accident or emergency or until necessary repairs have
been completed. Except in case of emergency repairs, Landlord will give Tenant
reasonable advance notice of any contemplated stoppage and will use reasonable
efforts to avoid unnecessary inconvenience to Tenant by reason thereof. Landlord
also reserves the right to institute such policies, programs and measures as may
be necessary, required or expedient for the conservation or preservation of
energy or energy services or as may be necessary or required to comply with
applicable codes, rules, regulations or standards. In so doing, Landlord shall
make reasonable efforts to avoid unnecessary inconvenience to Tenant by reason
thereof. To the extent within its reasonable control, Landlord shall use good
faith efforts to promptly restore any service or utility suspended , curtailed
or interrupted by Landlord or Landlord’s agents, servants or employees.

Section 8.6. Building Standard Signage. Landlord has, at Landlord’s sole cost
and expense, provided Tenant with Building Standard Signage on the Lobby
Directory and at the entrance of the 4th Floor Space. Tenant shall be solely
responsible for, at its sole cost and expense, any an all signage at the
entrance of the 2nd Floor Space and the 3rd Floor Space, the current such
signage having been approved by Landlord.

 

22



--------------------------------------------------------------------------------

 

SECTION 9

Tenant’s Covenants

Section 9.1. Use. Tenant shall use the Office Space only for the Permitted Uses
for the Office Space, shall use the Laboratory Space only for the Permitted Uses
for the Laboratory Space, and shall from time to time procure all licenses and
permits necessary in connection with any such Permitted Uses at Tenant’s sole
expense.

Section 9.2. Repair and Maintenance. Except as otherwise provided in Sections 8
and 10, Tenant shall keep the Premises, including all plumbing, electrical,
heating, air conditioning and other systems therein, including, without
limitation, the Yield Up Equipment, and (through the performance of Tenant’s
obligations under, and enforcement of PPM’s obligations under, the Services and
Access Agreement) the Antigenics Space Utilities, Shared Utility Systems whether
or not located in the Premises, and the Dedicated Systems located in the
Premises, in good order, condition and repair and in at least as good order,
condition and repair as they are in on the Term Commencement Date or may be put
in during the term, reasonable use and wear and damage caused by Landlord or
Landlord’s agents, servants or employees only excepted. Tenant shall make all
repairs and replacements and do all other work necessary for the foregoing
purposes whether the same may be ordinary or extraordinary, foreseen or
unforeseen. Tenant shall keep in a safe, secure and sanitary condition all trash
and rubbish temporarily stored at the Premises.

Section 9.3. Compliance with Law and Insurance Requirements. Tenant shall make
all repairs, alterations, additions or replacements to the Premises required by
any law or ordinance or any order or regulation of any public authority arising
from Tenant’s use of the Premises and shall keep the Premises equipped with all
safety appliances so required. Tenant shall not dump, flush, or in any way
introduce any hazardous substances or any other toxic substances into the
septic, sewage or other waste disposal system serving the Premises, or generate,
store or dispose of hazardous substances in or on the Premises or dispose of
hazardous substances from the Premises to any other location without the prior
written consent of Landlord and then only in compliance with the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. 6901 et seq., the
Massachusetts Hazardous Waste Management Act, M.G.L. c.21C, as amended, the
Massachusetts Oil and Hazardous Material Release Prevention and Response Act,
M.G.L. c.21E, as amended, and all other applicable codes, regulations,
ordinances and laws (the “Environmental Laws”). Tenant shall notify Landlord of
any incident which would require the filing of a notice under Chapter 232 of the
Acts of 1982 and shall comply with the orders and regulations of all
governmental authorities with respect to zoning, building, fire, health and
other codes, regulations, ordinances or laws applicable to the Premises.
“Hazardous substances” as used in this Section shall mean “hazardous substances”
as defined in the Comprehensive Environmental Response Compensation and
Liability Act of 1980, as amended, 42 U.S.C. 9601 and regulations adopted
pursuant to said Act.

Landlord may, if it so elects, make any of the repairs, alterations, additions
or replacements referred to in this Section which affect the Building structure
or the Building systems, and Tenant shall reimburse Landlord for the reasonable
cost thereof within 30 days after written demand.

 

23



--------------------------------------------------------------------------------

 

Tenant will provide Landlord, from time to time upon Landlord’s request, with
all records and information regarding any hazardous substance maintained on the
Premises or within the PPM Space by Tenant, as applicable.

Landlord shall have the right to make such inspections as Landlord shall
reasonably elect from time to time to determine if Tenant is complying with this
Section and if any of such inspections reveals contamination by hazardous
substances of the Building, the Lot or the Premises as a result of Tenant’s
operations or actions or the actions of Tenant’s agents, contractors or
employees, Tenant shall reimburse Landlord for the cost of performing (or
contracting for) such inspections.

Tenant shall comply promptly with the recommendations of any insurer, foreseen
or unforeseen, ordinary as well as extraordinary, which may be applicable to the
Premises, by reason of Tenant’s use thereof. In no event shall any activity be
conducted by Tenant on the Premises or within the PPM Space which may give rise
to any cancellation of any insurance policy or make any insurance unobtainable.

During its use and occupancy of the Office Space, (but not Laboratory Space)
Tenant will not permit hazardous substances to be brought on or about the
Premises except for normal quantities of cleaning and other business supplies
customarily used and stored in an office (“Normal Materials”) and will comply
with all Environmental Laws relating to the use, storage or disposal of any such
hazardous substances. Tenant may also store and use in the Laboratory Space, and
such portions of the PPM Space as PPM may agree to and which Tenant shall
identify from time to time for Landlord, the hazardous substances listed on the
Hazardous Materials Disclosure Certificate (the “Disclosure Certificate”)
attached hereto as Exhibit I and customarily used for research and development
uses in the quantities reflected therein provided that Tenant shall handle,
store, use and dispose of any such hazardous substances in a safe manner, in
compliance with all Environmental Laws (including, without limitation,
obtaining, at Tenant’s sole cost and expense, any required licenses or permits
required by the local fire ordinances, or any other applicable Laws and filing
any necessary hazardous materials plan), and shall not allow such hazardous
substances to contaminate the Premises, the PPM Space, the Building, Project or
the environment.

Tenant represents and warrants to Landlord that the information on the
Disclosure Certificate is true and correct and accurately describes the
hazardous substances which will be used or stored on or about the Laboratory
Space and PPM Space by Tenant or Tenant’s Agents other than normal quantities of
cleaning and other business supplies customarily used and stored in an office.
Tenant shall, on each anniversary of the Term Commencement Date and at such
other times as Tenant desires to use or store on or about the Premises or any
portion of the PPM Space new or additional hazardous substances other than
Normal Materials which were not listed on the Disclosure Certificate, complete,
execute and deliver to Landlord an updated Disclosure Certificate (each, an
“Updated Disclosure Certificate”) describing Tenant’s then current and proposed
future uses of hazardous substances on or about the Laboratory Space or PPM
Space, which Updated Disclosure Certificates shall be in the same format as
Exhibit I or in such updated format as Landlord may reasonably require from time
to time. Tenant shall deliver an

 

24



--------------------------------------------------------------------------------

Updated Disclosure Certificate to Landlord not less than thirty (30) days prior
to the date Tenant intends to commence the use or storage of new or additional
hazardous substances on or about the Premises or the PPM Space, and Landlord
shall have the right to approve or disapprove such new or additional hazardous
substances in its reasonable discretion. Tenant shall make no use of hazardous
substances on or about the Premises or the PPM Space except as described in the
Disclosure Certificate or as otherwise approved by Landlord in writing in
accordance with this Section 9.3.

Section 9.4. Tenant’s Work. Tenant shall not make any installations,
alterations, additions or improvements in or to the Premises, including, without
limitation, any apertures in the walls, partitions, ceilings or floors, without
on each occasion obtaining the prior written consent of Landlord. Landlord will
not unreasonably withhold or delay its consent to non-structural, non-mechanical
and non-electrical alterations or improvements to the Premises. Any such work so
consented to by Landlord shall be performed only in accordance with plans and
specifications therefor reasonably approved by Landlord. Tenant shall procure at
Tenant’s sole expense all necessary permits and licenses before undertaking any
work on the Premises and shall perform all such work in a good and workmanlike
manner employing materials of good quality and so as to conform with all
applicable zoning, building, fire, health and other codes, regulations,
ordinances and laws and with all applicable insurance requirements. If requested
by Landlord, Tenant shall furnish to Landlord prior to the commencement of any
such work a bond or other security acceptable to Landlord assuring that any work
by Tenant will be completed in accordance with the approved plans and
specifications. Tenant shall keep the Premises at all times free of liens for
labor and materials. Tenant shall employ for such work only contractors approved
by Landlord and shall require all contractors employed by Tenant to carry
worker’s compensation insurance in accordance with statutory requirements and
comprehensive general liability insurance covering such contractors, and naming
Landlord and Tenant as additional insureds, on or about the Premises in amounts
at least equal to the limits set forth in Section 1 and to submit certificates
evidencing such coverage to Landlord prior to the commencement of such work.
Tenant shall save Landlord harmless and indemnified from all injury, loss,
claims or damage to any person or property occasioned by or growing out of such
work. Landlord may inspect the work of Tenant at reasonable times and give
notice of observed defects. For the avoidance of doubt Landlord understands that
GTC anticipates establishing a laboratory facility in the Laboratory Space which
may include, but not be limited to the use of very small quantities of
radioactive material under all applicable laws, including, without limitation,
all applicable Environmental Laws (e.g. obtaining a Radiation Use Certificate)
and in consideration of the issues set forth in Exhibit I of this Agreement.

Section 9.5. Indemnity. Tenant shall defend, with counsel reasonably approved by
Landlord, all actions against Landlord, any member, partner, trustee,
stockholder, officer, director, employee, investment advisor, or beneficiary of
Landlord, holders of mortgages secured by the Building and any other party
having an interest in the Premises (“Indemnified Parties”) with respect to, and
shall pay, protect, indemnify and save harmless, to the extent permitted by law,
all Indemnified Parties from and against, any and all liabilities, losses,
damages, costs, expenses (including reasonable attorneys’ fees and expenses),
causes of action, suits, claims, demands or judgments of any nature arising from
(a) injury to or death of any person, or damage to or loss of property,
occurring in the Premises unless caused by the negligence or willful

 

25



--------------------------------------------------------------------------------

misconduct of Landlord or its servants or agents, (b) injury to or death of any
person, or damage to or loss of property, occurring in the PPM Space caused by
the negligence or willful misconduct of Tenant or its servants or agents,
(c) violation of this Lease by Tenant, or (d) any wrongful act or other
misconduct of Tenant or its agents, contractors, licensees, sublessees or
invitees. The indemnity contained in this Section 9.5 shall survive any
expiration or earlier termination of this Lease. Tenant shall not be required to
indemnify the Indemnified Parties hereunder for loss or damages to the extent
such loss or damage is sustained by the Indemnified Parties due to the
negligence of the Indemnified Parties.

Section 9.6. Landlord’s Right to Enter. Tenant shall permit Landlord and its
agents to enter into the Premises at reasonable times and upon reasonable notice
(except that in emergencies no notice shall be required) to examine the
Premises, make such repairs and replacements as Landlord may be permitted to
make pursuant to the terms of this Lease, without however, any obligation to do
so, and show the Premises to prospective purchasers and lenders, and, during the
last year of the term, to show the Premises to prospective tenants and to keep
affixed in suitable places notices of availability of the Premises.

Section 9.7. Personal Property at Tenant’s Risk. All furnishings, fixtures,
equipment, effects and property of every kind of Tenant and of all persons
claiming by, through or under Tenant which may be on the Premises or PPM Space,
and all of the Shared Utility Systems and Dedicated Systems, shall be at the
sole risk and hazard of Tenant and if the whole or any part thereof shall be
destroyed or damaged by fire, water or otherwise, or by the leakage or bursting
of water pipes, steam pipes, or other pipes, by theft or from any other cause,
no part of said loss or damage shall be charged to or to be borne by Landlord,
except that Landlord shall in no event be indemnified or held harmless or
exonerated from any liability to Tenant for any injury, loss, damage or
liability not covered by Tenant’s insurance to the extent prohibited by law.
Tenant shall insure Tenant’s personal property.

Section 9.8. Yield Up. At the expiration or earlier termination of the Term of
this Lease, Tenant shall (i) surrender all keys to the Premises, (ii) remove all
of its trade fixtures and personal property, furniture, furniture systems, phone
systems, and all telephone and data wiring and cabling in the Premises,
(iii) remove such installations, alterations and improvements made by Tenant as
Landlord may require at the time Landlord consented to the making or
installation thereof, repair all damage caused by such removal and yield up
(y) the Premises (including all installations, alterations and improvements made
by Tenant which Landlord shall not require Tenant to remove as aforesaid)
broom-clean and in the same good order and repair in which Tenant is obliged to
keep and maintain the Premises under this Lease, and (z) the Yield Up Equipment
in the same good order and repair in which Tenant is obliged to keep and
maintain the Premises and Yield Up Equipment under this Lease. Any property not
so removed shall be deemed abandoned and may be removed and disposed of by
Landlord in such manner as Landlord shall determine, and Tenant shall pay
Landlord as Additional Rent under this Lease the entire cost and expense
incurred by it in effecting such removal and disposition and in making any
incidental repairs and replacements to the Premises and for use and occupancy
during the period after the expiration of the term and prior to Tenant’s
performance of its obligations under this Section 9.8 (which obligations shall
survive expiration or earlier termination of the Term of this Lease.

 

26



--------------------------------------------------------------------------------

 

Section 9.9. Estoppel Certificate. Upon not less than seven (7) Business Days’
prior notice by Landlord, Tenant shall execute, acknowledge and deliver to
Landlord a statement in writing certifying that (a)this Lease is unmodified and
in full force and effect and that, except as stated therein, Tenant has no
knowledge of any defenses, offsets or counterclaims against its obligations to
pay the Annual Fixed Rent and Additional Rent and any other charges and to
perform its other covenants under this Lease (or, if there have been any
modifications that the same is in full force and effect as modified and stating
the modifications and, if there are any defenses, offsets or counterclaims,
setting them forth in reasonable detail), the dates to which the Annual Fixed
Rent and Additional Rent and other charges have been paid and a statement that
Landlord is not in default hereunder (or if in default, the nature of such
default, in reasonable detail), and (b) such information regarding the Services
and Access Agreement as Landlord shall reasonably request. Any such statement
delivered pursuant to this Section 9.9 may be relied upon by any prospective
purchaser or mortgagee of the Building.

Section 9.10. Landlord’s Expenses Re Consents. Tenant shall reimburse Landlord
promptly on demand for all reasonable legal and other out-of-pocket expenses
incurred by Landlord in connection with all requests by Tenant for consent or
approval hereunder.

Section 9.11. Rules and Regulations. Tenant shall comply with the Rules and
Regulations attached hereto as Exhibit E and such additional reasonable rules
and regulations as may be adopted from time to time by Landlord (and of which
Tenant shall be given written notice) to provide for the beneficial operation of
the Lot and Building.

Section 9.12. Holding Over. Tenant shall vacate the Premises immediately upon
the expiration or sooner termination of the Term of this Lease. If Tenant
retains possession of the Premises or any part thereof or if property to be
removed by Tenant upon expiration or termination of the Term of this Lease shall
remain in the Premises after the expiration or termination of the Term of this
Lease without Landlord’s express written consent, Tenant shall thereafter be
deemed a tenant-at-sufferance and shall pay Landlord Annual Fixed Rent at 150%
of the monthly rate applicable during the calendar month in which such
expiration or earlier termination shall occur for the time Tenant thus remains
in possession and, in addition thereto, Tenant shall pay Landlord for all
damages, consequential as well as direct, sustained by reason of Tenant’s
retention of possession or failure to remove such property. The provisions of
this Section do not exclude Landlord’s rights of re-entry or any other right
hereunder, including without limitation, the right to remove Tenant through
summary proceedings for holding over beyond the expiration of the term of this
Lease.

Section 9.13. Assignment and Subletting.

(a) Tenant covenants and agrees that neither this Lease nor the term and estate
hereby granted, nor any interest herein or therein, will be assigned, mortgaged,
pledged, encumbered or otherwise transferred and that neither the Premises nor
any part thereof will be encumbered in any manner by reason of any act or
omission on the part of Tenant, or used or occupied or permitted to be used or
occupied, by anyone other than Tenant, or for any use or purpose other than a
Permitted Use, or be sublet (which term, without limitation, shall include
granting of

 

27



--------------------------------------------------------------------------------

concessions, licenses and the like) in whole or in part. Unless Tenant is a
publicly traded company registered on a national stock exchange, a transfer or
assignment of 51% (computed on a cumulative, aggregate basis) or more of the
stock, equity or other indicia of ownership of Tenant shall be deemed to
constitute an assignment in breach of this Section 8.1. Provided that Tenant
shall first give Landlord written notice of such a transfer together with
reasonable documentation establishing the applicable relationship, the foregoing
restrictions shall not be applicable to an assignment of this Lease or a
subletting of the Premises by Tenant to an entity (an “Affiliate”) which is a
subsidiary wholly-owned by Tenant or to a controlling corporation, the stock of
which is wholly-owned by the stockholders of Tenant or to a corporation which
owns all of, or a controlling interest in, the stock of Tenant. It shall be a
condition of the validity of any assignment, whether with the consent of
Landlord or to a subsidiary or controlling corporation, that the assignee agree
directly with Landlord, by written instrument in form satisfactory to Landlord,
to be bound by all the obligations of Tenant hereunder including, without
limitation, the covenant against further assignment and subletting. No
assignment or subletting shall relieve Tenant from its obligations hereunder and
Tenant shall remain fully and primarily liable therefor.

(b) If this Lease be assigned, or if the Premises or any part thereof be sublet
or occupied by anyone other than Tenant, Landlord may, whether or not it has
consented to any such assignment, subletting or occupancy, at any time and from
time to time collect rent and other charges from the assignee, subtenant or
occupant, and apply the net amount collected to the rent and other charges
herein reserved, but no such assignment, subletting, occupancy or collection
shall be deemed a waiver of any breach of Section 8.1 (a), or the acceptance of
the assignee, subtenant or occupant as a tenant or a release of Tenant from the
further performance by Tenant of its obligations hereunder. The consent by
Landlord to an assignment or subletting shall in no way be construed to relieve
Tenant or any successor from obtaining the express consent in writing of
Landlord to any further assignment or subletting nor shall any such consent
release, diminish or impair Tenant’s continuing primary liability for
performance of this Lease. No assignment or subletting to any party (including,
without limitation, any use or occupancy of the Premises by an Affiliate of
Tenant) shall affect the Permitted Uses.

(c) In connection with any request by Tenant for consent to assignment or
subletting to a person or entity which is not an “Affiliate”, Tenant shall first
submit to Landlord in writing: (i) the name of the proposed assignee or
subtenant, (ii) such information as to its financial responsibility and standing
as Landlord may reasonably require, and (iii) all terms and provisions upon
which the proposed assignment or subletting is to be made. Upon receipt from
Tenant of such request and information, the Landlord shall have an option
(sometimes hereinafter referred to as the “option” or “Take Back Option”) to be
exercised in writing within thirty (30) days after its receipt from Tenant of
such request and information, if the request is to assign the Lease or to sublet
all of the Premises, to cancel or terminate this Lease, or, if the request is to
sublet a portion, of the Premises only, to cancel and terminate this Lease with
respect to such portion, in each case, as of the date set forth in Landlord’s
notice of exercise of such option, which shall be not less than sixty (60) nor
more than one hundred twenty (120) days following the giving of such notice; in
the event Landlord shall exercise such option, Tenant shall surrender possession
of the entire Premises, or the portion which is the subject of the option, as
the case may be, on the date set forth in such notice in accordance with the
provisions of this Lease relating to surrender of Premises at the expiration of
the Term. If this Lease shall be cancelled as to a portion of the

 

28



--------------------------------------------------------------------------------

Premises only, Annual Fixed Rent and Additional Rent shall thereafter be abated
proportionately according to the ratio the number of square feet of the portion
of the space surrendered bears to the size of the Premises. As Additional Rent,
Tenant shall reimburse Landlord promptly for reasonable legal and other expenses
incurred by Landlord in connection with any request by Tenant for consent to
assignment or subletting.

If Landlord shall not exercise its option pursuant to the foregoing provisions,
Landlord will not unreasonably delay or withhold its consent to the assignment
or subletting to the party referred to upon all the terms and provisions set
forth in Tenant’s notice to Landlord, provided that the terms and provisions of
such assignment or subletting shall specifically make applicable to the assignee
or sublessee all of the provisions of this Section 9.13 of the Lease so that
Landlord shall have against the assignee or sublessee all rights with respect to
any further assignment or subletting which are set forth in Section 9.13 of this
Lease as amended hereby except that no such assignee or sublessee shall have any
right to further assign or sublet the Premises. In any case where Landlord
consents to an assignment of this Lease, Landlord shall be entitled to receive
100% of all amounts received by Tenant in connection with such assignment.
Further, in any case where Landlord consents to an assignment or a subletting,
Landlord shall be entitled to receive 50% of all Subleasing Overages (as said
term is hereinafter defined). As used herein, the term “Subleasing Overages”
shall mean, for each period in question, all net amounts received by Tenant in
excess of Annual Fixed Rent and Additional Rent reserved under this Lease
attributable to the space sublet (including, without limitation, all lump sum
payments made in connection therewith) after deducting (i) all leasing
commissions payable to third party brokers in connection with such transaction
and (ii) tenant improvement costs necessary to prepare the Premises for use by
such successor occupant.

Any such assignment or subletting shall nevertheless be subject to all the terms
and provisions of this Section 9.13 and no assignment shall be binding upon
Landlord or any of Landlord’s mortgagees, unless Tenant shall deliver to
Landlord an instrument in recordable form which contains a covenant of
assumption by the assignee running to Landlord and all persons claiming by,
through or under Landlord. The failure or refusal of the assignee to execute
such instrument of assumption shall not release or discharge the assignee from
its liability as Tenant hereunder. In addition, Tenant shall furnish to Landlord
a conformed copy of any sublease effected under terms of this Section 9.13. In
no event shall the Tenant hereunder be released from its liability under this
Lease.

Landlord shall not be deemed unreasonable in refusing to approve a sublease
wherein the rent is, in the reasonable judgment of Landlord, at rates which are
more than 10% below market for the Premises or Building or where such proposed
subtenant is a tenant of any building in the Park.

(e) In connection with any assignment or subleasing of all or any portion of the
Premises, whether or not the consent of the Landlord is otherwise required
hereunder, Tenant shall obtain the prior written consent of Landlord, not to be
unreasonably withheld, delayed or conditioned, to the manner in which Tenant
ensures the continuing performance of the obligations of Tenant under the
Services and Access Agreement, or any successor agreement, as applicable. In
those cases where Tenant shall continue to be entirely responsible for the

 

29



--------------------------------------------------------------------------------

performance of such obligations, no such consent shall be required, but Tenant
shall deliver evidence of same to Landlord prior to the completion of any such
transaction.

Section 9.14. Overloading and Nuisance. Tenant shall not injure, overload,
deface or otherwise harm the Premises, commit any nuisance, permit the emission
of any objectionable noise, vibration or odor, make, allow or suffer any waste
or make any use of the Premises which is improper, offensive or contrary to any
law or ordinance or which will invalidate any of Landlord’s insurance.

SECTION 10

Casualty or Taking

Section 10.1. Abatement of Rent. If the Premises or access thereto shall be
damaged or denied by fire or casualty or by action of public or other authority
in consequence thereof or if as a result of such fire, casualty or action of
public or other authority, Landlord is not able to provide Tenant with the
number of parking spaces to which Tenant is entitled under this Lease, Annual
Fixed Rent and Additional Rent payable by Tenant shall abate proportionately for
the period in which, by reason of such damage, there is substantial interference
with Tenant’s use of the Premises, having regard to the extent to which Tenant
may be required to discontinue Tenant’s use of all or a portion of the Premises,
but such abatement or reduction shall end if and when Landlord shall have
substantially restored the Premises to the condition in which they were prior to
such damage. If the Premises shall be affected by any exercise of the power of
eminent domain, Annual Fixed Rent and Additional Rent payable by Tenant shall be
justly and equitably abated and reduced according to the nature and extent of
the loss of use thereof suffered by Tenant.

Section 10.2. Landlord’s Right Of Termination.

(a) If (a) the Premises or the Building are substantially damaged by fire or
other casualty or by action of public or other authority in consequence thereof
(the term “substantially damaged” meaning damage of such a character that the
same cannot, in ordinary course, reasonably be expected to be repaired within
sixty (60) days from the time that repair work would commence), or (b) any
mortgagee then holding a mortgage on the Property, or on any interest of
Landlord therein, should require that insurance proceeds payable as a result of
a casualty be applied to the payment of the mortgage debt or (c) a material
uninsured fire or other casualty or loss to the Building should occur or (d) if
any part of the Building is taken by any exercise of the right of eminent domain
or should be sold in lieu thereof or Landlord receives compensable damage by
reason of anything lawfully done in pursuance of public or other authority, then
Landlord shall have the right to terminate this Lease (even if Landlord’s entire
interest in the Premises may have been divested) by giving notice of Landlord’s
election so to do within ninety (90) days after the occurrence of such casualty
or the effective date of such taking, whereupon this Lease shall terminate
thirty (30) days after the date of such notice with the same force and effect as
if such date were the date originally established as the expiration date hereof.

 

30



--------------------------------------------------------------------------------

 

(b) In the event Landlord’s mortgagee shall advise Landlord that such Mortgagee
will not allow insurance proceeds to be used for restoration and in the event
that Landlord is unwilling to provide any additional funds necessary to effect a
complete restoration of the Premises, then Landlord shall give Tenant notice of
the same and Tenant shall have the right to terminate this Lease within five
(5) days after the date of such notice, such termination to be effective upon
the giving of such notice as if the date of such notice were the date of
expiration of the Term of this Lease.

Section 10.3. Restoration. If this Lease shall not be terminated pursuant to
Section 10.2, Landlord shall thereafter use due diligence to restore the
Premises to substantially the same condition the Premises were in prior to the
damage (exclusive of (a) alterations or improvements made by or on behalf of the
Tenant, including, without limitation, all Shared Utility Systems and Dedicated
Systems, and (b) fixtures or property removable by Tenant upon expiration or
earlier termination of the Term of this Lease, all of which shall be the
responsibility of Tenant), provided that Landlord’s obligation shall be limited
to the amount of insurance proceeds or condemnation awards made available to
Landlord therefor. If, for any reason, such restoration shall not be
substantially completed within six months after the expiration of the ninety
(90) day period referred to in Section 10.2 (which six-month period may be
extended for such periods of time as Landlord is prevented from proceeding with
or completing such restoration for any cause described in Section 13.5 or beyond
Landlord’s reasonable control), Tenant shall have the right to terminate this
Lease by giving notice to Landlord thereof within thirty (30) days after the
expiration of such period (as so extended). Upon the giving of such notice, this
Lease shall cease and come to an end without further liability or obligation on
the part of either party unless, within such thirty (30) day period, Landlord
substantially completes such restoration. Such right of termination shall be
Tenant’s sole and exclusive remedy at law or in equity for Landlord’s failure to
complete such restoration.

Landlord shall not be liable for any inconvenience or annoyance to Tenant or
injury to the business of Tenant resulting in any way from damage from fire or
other casualty or the repair thereof. Tenant understands that Landlord will not
carry insurance of any kind on Tenant’s improvements, alterations, furniture or
furnishings or on any fixtures or equipment removable or to be removed by Tenant
under the provisions of this Lease, and that Landlord shall not be obligated to
repair any damage thereto or replace the same. If Tenant desires any other or
additional repairs for restoration and if Landlord consents thereto, the same
shall be done at Tenant’s expense. Tenant acknowledges that Landlord shall be
entitled to the full proceeds of any insurance coverage, whether carried by
Landlord or Tenant, for damage to alterations, additions, improvements or
decorations provided by Landlord either directly or through an allowance to
Tenant.

Section 10.4. Award. Landlord shall have and hereby reserves and excepts, and
Tenant hereby grants and assigns to Landlord, all rights to recover for damages
to the Property and the leasehold interest hereby created, and to compensation
accrued or hereafter to accrue by reason of any taking by exercise of the power
of eminent domain or any sale in lieu thereof or by reason of anything done in
pursuance of public or other authority, and by way of confirming the foregoing,
Tenant hereby grants and assigns, and covenants with Landlord to grant and
assign to Landlord, all rights to such damages or compensation. Nothing
contained herein shall be construed to

 

31



--------------------------------------------------------------------------------

prevent Tenant from prosecuting in any separate condemnation proceedings a claim
for the value of any of Tenant’s removable property installed in the Premises by
Tenant at Tenant’s expense and for relocation expenses; provided, that such
action shall not affect the amount of compensation otherwise recoverable by
Landlord from the taking authority and shall be prosecuted in a proceeding
separate and apart from Landlord.

Section 10.5. Temporary Taking. In the event of taking of the Premises or
Property or any part thereof for temporary use by the exercise of any
governmental power, (i) this Lease shall be and remain unaffected thereby and
rent shall not abate, and (ii) Tenant shall be entitled to receive for itself
such portion or portions of any award made for such use with respect to the
period of the taking which is within the Term, provided that if such taking
shall remain in force at the expiration or earlier termination of this Lease,
Tenant shall then pay to Landlord a sum equal to the reasonable cost of
performing Tenant’s obligations under this Lease with respect to surrender of
the Premises and upon such payment shall be excused from such obligations.

Section 10.6. No Liability on Account of Injury To Business, Etc. Landlord shall
not be liable for any inconvenience or annoyance to Tenant or injury to the
business of Tenant or resulting in any way from damage from fire or other
casualty or the repair thereof and Tenant understands and agrees that Landlord
shall in no event be responsible for the repair or replacement of any furniture
or furnishings or any fixtures or equipment removable by Tenant under the
provisions of this Lease. If Tenant desires any other or additional repairs or
restoration and if Landlord consents thereto, the same shall be done at Tenant’s
expense. Tenant acknowledges that Landlord shall be entitled to the full
proceeds of any insurance coverage whether carried by Landlord or Tenant, for
damage to the Premises and any alterations or improvements thereto. Upon any
expiration or earlier termination of this Lease, any insurance proceeds not
theretofore applied to the cost of restoration shall be paid to Landlord. Tenant
acknowledges that the fire and extended coverage insurance carried by Landlord
shall not extend to Tenant’s personal property, including inventory, trade
fixtures, floor coverings, furniture and other property removable by Tenant and
that Tenant shall be responsible for carrying all risk insurance on all such
personal property, trade fixtures, floor coverings, furniture and other property
removable by it.

SECTION 11

Default

Section 11.1. Events of Default. If any of the following (“Event of Default”)
shall occur:

(a) Tenant shall default in the performance of any of its obligations to pay the
Annual Fixed Rent, Additional Rent or any other sum payable hereunder and if
such default shall continue for ten (10) days after notice from Landlord
designating such default;

(b) if within thirty (30) days after notice from Landlord to Tenant specifying
any other default or defaults Tenant has not commenced diligently to correct the
default or defaults so specified or has not thereafter diligently pursued such’
correction to completion;

 

32



--------------------------------------------------------------------------------

 

(c) if any assignment for the benefit of creditors shall be made by Tenant;

(d) if Tenant’s leasehold interest shall be taken on execution or other process
of law in any action against Tenant;

(e) if a lien or other involuntary encumbrance is filed against Tenant’s
leasehold interest, and is not discharged within ten (10) days thereafter;

(f) if a petition is filed by Tenant for liquidation, or for reorganization or
an arrangement or any other relief under any provision of the Bankruptcy Code as
then in force and effect; or

(g) if an involuntary petition under any of the provisions of said Bankruptcy
Code is filed against Tenant and such involuntary petition is not dismissed
within thirty (30) days thereafter,

then, and in any of such cases, Landlord and the agents and servants of Landlord
lawfully may, in addition to and not in derogation of any remedies for any
preceding breach of covenant, immediately or at any time thereafter and without
demand or notice and with or without process of law (forcibly, if necessary)
enter into and upon the Premises or any part thereof in the name of the whole,
or mail a notice of termination addressed to Tenant, and repossess the same as
of Landlord’s former estate and expel Tenant and those claiming through or under
Tenant and remove its and their effects without being deemed guilty of any
manner of trespass and without prejudice to any remedies which might otherwise
be used for arrears of rent or prior breach of covenant, and upon such entry or
mailing as aforesaid this Lease shall terminate, Tenant hereby waiving all
statutory rights (including, without limitation, rights of redemption, if any)
to the extent such rights may be lawfully waived. Landlord, without notice to
Tenant, may store Tenant’s effects, and those of any person claiming through or
under Tenant at the expense and risk of Tenant, and, if Landlord so elects, may
sell such effects at public auction or private sale and apply the net proceeds
to the payment of all sums due to Landlord from Tenant, if any, and pay over the
balance, if any, to Tenant.

Section 11.2. Remedies. In the event that this Lease is terminated under any of
the provisions contained in Section 11.1, Tenant shall pay forthwith to
Landlord, as compensation, the excess of the total rent reserved for the residue
of the term over the fair market rental value of the Premises for the residue of
the term. In calculating the rent reserved there shall be included, in addition
to the Annual Fixed Rent and Additional Rent, the value of all other
considerations agreed to be paid or performed by Tenant during the residue. As
additional and cumulative obligations after any such termination, Tenant shall
also pay punctually to Landlord all the sums and shall perform all the
obligations which Tenant covenants in this Lease to pay and to perform in the
same manner and to the same extent and at the same time as if this Lease had not
been terminated. In calculating the amounts to be paid by Tenant pursuant to the
preceding sentence, Tenant shall be credited with any amount paid to Landlord
pursuant to the first sentence of this Section 11.2 and also with the net
proceeds of any rent obtained by Landlord by reletting the Premises, after
deducting all Landlord’s reasonable expenses in connection with such reletting,

 

33



--------------------------------------------------------------------------------

including, without limitation, all repossession costs, brokerage commissions,
fees for legal services and expenses of preparing the Premises for such
reletting, it being agreed by Tenant that Landlord may (i) relet the Premises or
any part or parts thereof for a term or terms which may at Landlord’s option be
equal to or less than or exceed the period which would otherwise have
constituted the balance of the term hereof and may grant such concessions and
free rent as Landlord in its reasonable judgment considers advisable or
necessary to relet the same and (ii) make such alterations, repairs and
decorations in the Premises as Landlord in its reasonable judgment considers
advisable or necessary to relet the same, and no action of Landlord in
accordance with the foregoing or failure to relet or to collect rent under
reletting shall operate or be construed to release or reduce Tenant’s liability
as aforesaid.

Section 11.3. Remedies Cumulative. Except as otherwise expressly provided
herein, any and all rights and remedies which Landlord or Tenant may have under
this Lease and at law and equity shall be cumulative and shall not be deemed
inconsistent with each other, and any two or more of all such rights and
remedies may be exercised at the same time to the greatest extent permitted by
law.

Section 11.4. Landlord’s Right to Cure Defaults. At any time following ten
(10) days’ prior notice to Tenant (except in cases of emergency when no notice
shall be required), Landlord may (but shall not be obligated to) cure any
default by Tenant under this Lease, and whenever Landlord so elects, all costs
and expenses incurred by Landlord, including reasonable attorneys’ fees, in
curing a default shall be paid by Tenant to Landlord as Additional Rent on
demand, together with interest thereon at the rate provided in Section 11.7 from
the date of payment by Landlord to the date of payment by Tenant.

Section 11.5. Effect of Waivers of Default. Any consent or permission by
Landlord or Tenant to any act or omission which otherwise would be a breach of
any covenant or condition herein, or any waiver by Landlord or Tenant of the
breach of any covenant or condition herein, shall not in any way be held or
construed (unless expressly so declared) to operate so as to impair the
continuing obligation of any covenant or condition herein, or otherwise operate
to permit the same or similar acts or omissions except as to the specific
instance. The failure of Landlord or Tenant to seek redress for violation of, or
to insist upon the strict performance of, any covenant or condition of this
Lease shall not be deemed a waiver of such violation nor prevent a subsequent
act, which would have originally constituted a violation, from having all the
force and effect of an original violation. The receipt by Landlord of rent with
knowledge of the breach of any covenant of this Lease shall not be deemed to
have been a waiver of such breach by Landlord or of any of Landlord’s remedies
on account thereof, including its right of termination for such default.

Section 11.6. No Accord and Satisfaction. No acceptance by Landlord of a lesser
sum than the Annual Fixed Rent, Additional Rent or any other sum then due shall
be deemed to be other than on account of the earliest installment of such rent
or charge due, unless Landlord elects by notice to Tenant to credit such sum
against the most recent installment due. Any endorsement or statement on any
check or any letter accompanying any check or payment as rent or other charge
shall not be deemed an accord and satisfaction, and Landlord may accept such

 

34



--------------------------------------------------------------------------------

check or payment without prejudice to Landlord’s right to recover the balance of
such installment or pursue any other remedy under this Lease or otherwise.

Section 11.7. Interest on Overdue Sums. If Tenant fails to pay Annual Fixed
Rent, Additional Rent or other sums payable by Tenant to Landlord within ten
(10) days of the due date thereof (i.e., the due date disregarding any
requirement of notice from Landlord), the amount so unpaid shall bear interest
at a variable rate (the “Delinquency Rate”) equal to four percent (4%) in excess
of the base rate (prime rate) of Bank of America, N.A. (or successor) from time
to time in effect commencing with the eleventh (11th) day after the due date and
continuing through the day on which payment of such delinquent payment with
interest thereon is paid. If such rate is in excess of any maximum interest rate
permissible under applicable law, the Delinquency Rate shall be the maximum
interest rate permissible under applicable law. If Bank of America, N.A. (or
successor) shall cease publishing its base rate (prime rate), then the Landlord
shall have the right to designate a substitute base rate (prime rate) used by a
Boston Area Institutional Lender designated by Landlord to be used in
determining the Delinquency Rate.

Section 11.8. Cost and Expenses. All costs and expenses incurred by or on behalf
of Landlord (including, without limitation, attorneys’ fees and expenses) in
enforcing its rights hereunder or occasioned by any default of Tenant shall be
paid by Tenant.

SECTION 12

Mortgages

Section 12.1. Rights of Mortgage Holders. No Annual Fixed Rent, Additional Rent
or any other charge which is paid more than one month prior to the due date
thereof and payments made in violation of this provision shall (except to the
extent that such payments are actually received by a mortgagee in possession or
in the process of foreclosing its mortgage) be a nullity as against such
mortgagee and Tenant shall be liable for the amount of such payments to such
mortgagee.

In the event of any act or omission by Landlord which would give Tenant the
right to terminate this Lease or to claim a partial or total eviction, Tenant
shall not exercise any such right (a) until it shall have given notice, in the
manner provided in Section 13.1, of such act or omission to the holder of any
mortgage encumbering the Premises whose name and address shall have been
furnished to Tenant in writing, at the last address so furnished, and (b) until
a reasonable period of time for remedying such act or omission shall have
elapsed following the giving of such notice, provided that following the giving
of such notice, Landlord or such holder shall, with reasonable diligence, have
commenced and continued to remedy such act or omission or to cause the same to
be rendered.

In the event any proceedings are brought for the foreclosure of, or in the event
of exercise of the power of sale under, any mortgage now or hereafter
encumbering the Premises, Tenant shall attorn to the purchaser upon such
foreclosure or sale or upon any grant of a deed in lieu of foreclosure and
recognize such purchaser as Landlord under this Lease.

 

35



--------------------------------------------------------------------------------

 

Section 12.2. Lease Subordinate. At Landlord’s election, this Lease shall be
subject and subordinate to any mortgage now or hereafter on the Lot or Building,
or both, which are separately and together hereinafter in this Section 12.2
referred to as “the mortgaged premises”, and to each advance made or hereafter
to be made under any mortgage, and to all renewals, modifications,
consolidations, replacements and extensions thereof and all substitutions
therefor. This Section 12.2 shall be self-operative and no further instrument of
subordination shall be required. In confirmation of such subordination, Tenant
shall execute and deliver promptly any certificate that Landlord or any
mortgagee may request. In the event that any mortgagee or its respective
successor in title shall succeed to the interest of Landlord, then, at the
option of such mortgagee or successor, this Lease shall nevertheless continue in
full force and effect and Tenant shall and does hereby agree to attorn to such
mortgagee or successor and to recognize such mortgagee or successor as its
Landlord. The word “mortgagee” as used in this Lease shall include the holder
for the time being whenever the context permits.

Notwithstanding anything to the contrary contained in this Section 12.2, Tenant
shall not be required to subordinate this Lease to any mortgage or the lien of
any mortgage, nor shall the subordination provided herein be self-operative
unless the holder of such mortgage, as the case may be, shall enter into an
agreement with Tenant, recordable in form, to the effect that, in the event of
foreclosure of, or similar action taken under such mortgage, Tenant’s possession
of the Premises under this Lease shall not be terminated or disturbed by such
mortgage holder or anyone claiming under such mortgage holder, as the case may
be, so long as Tenant shall not be in default under this Lease. The form of any
such agreement shall be the form required by any such mortgagee in its sole and
absolute discretion.

SECTION 13

Miscellaneous Provisions

Section 13.1. Notices from One Party to the Other. All notices required or
permitted hereunder shall be in writing and addressed, if to Tenant, at the
Original Address of Tenant until the Term Commencement Date and thereafter to
the Premises or such other address as Tenant shall have last designated by
notice in writing to Landlord, and, if to Landlord, at the Original Address of
Landlord or such other address as Landlord shall have last designated by notice
in writing to Tenant with a copy to Geoffrey Hargreaves-Heald, Esq., National
Development, 2310 Washington Street, Newton Lower Falls, Massachusetts 02462.
Any notice shall be deemed duly given when delivered or tendered for delivery at
such address. All notices shall be sent either (i) by certified mail return
receipt requested, postage prepaid or (ii) by reputable overnight delivery
service with signature required upon delivery.

Section 13.2. Lease Not to be Recorded; Notice of Lease. Tenant agrees that it
will not record this Lease. If the term of this Lease, including options,
exceeds seven years, Landlord and Tenant agree that, on the request of either,
they will enter and record a notice of lease in form reasonably acceptable to
Landlord.

Section 13.3. Bind and Inure; Limitation of Landlord’s Liability. The
obligations of this Lease shall run with the land, and this Lease shall be
binding upon and inure to the benefit of

 

36



--------------------------------------------------------------------------------

the parties hereto and their respective successors and assigns. No owner of the
Premises shall be liable under this Lease except for breaches of Landlord’s
obligations occurring while owner of the Premises. The obligations of Landlord
shall be binding upon the assets of Landlord which comprise the Premises but not
upon other assets of Landlord. No individual partner, trustee, stockholder,
officer, director, investment advisors, employee or beneficiary of Landlord
shall be personally liable under this Lease and Tenant shall look solely to
Landlord’s interest in the Premises in pursuit of its remedies upon an event of
default hereunder, and the general assets of Landlord and its partners,
trustees, stockholders, officers, employees, investment advisors, or
beneficiaries of Landlord shall not be subject to levy, execution or other
enforcement procedure for the satisfaction of the remedies of Tenant.

Section 13.4. Acts of God. In any case where either party hereto is required to
do any act, delays caused by or resulting from acts of God, war, civil
commotion, fire, flood or other casualty, labor difficulties, shortages of
labor, materials or equipment, government regulations, unusually severe weather,
or other causes beyond such party’s reasonable control shall not be counted in
determining the time during which work shall be completed, whether such time be
designated by a fixed date, a fixed time or a “reasonable time”, and such time
shall be deemed to be extended by the period of such delay.

Section 13.5. Landlord’s Default. Landlord shall not be deemed to be in default
in the performance of any of its obligations hereunder unless it shall fail to
perform such obligations and unless within thirty (30) days after notice from
Tenant to Landlord specifying such default Landlord has not commenced diligently
to correct the default so specified or has not thereafter diligently pursued
such correction to completion. Tenant shall have no right, for any default by
Landlord, to offset or counterclaim against any rent due hereunder.

Section 13.6. Brokerage. Tenant and Landlord warrant and represent to the other
that neither has had any dealings with any broker or agent in connection with
this Lease other than the Brokers. Tenant and Landlord agree to defend with
counsel reasonably approved by the other, hold harmless and indemnify the other
from and against any and all cost, expense or liability for any compensation,
commissions and charges which may be asserted against the other as a result of
the other’s breach of this warranty. Landlord shall pay commissions due and
owing to Brokers pursuant to its arrangements with Brokers.

Section 13.7. Miscellaneous. This Lease shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts. There are no
prior oral or written agreements between Landlord and Tenant affecting this
Lease.

Section 13.8. Security Deposit/Letter of Credit. Upon execution and delivery of
this Lease by Tenant, Tenant shall deposit with Landlord an amendment to the
existing Letter of Credit dated March 11, 2003 in the amount of $249,360.00, in
form and substance satisfactory to Landlord in Landlord’s sole and absolute
discretion (as so amended, the “Letter of Credit”). The Letter of Credit shall
be held and, as applicable, presented and drawn upon and the proceeds thereof
retained and applied by Landlord as security for and in satisfaction of the
faithful payment, performance and observance by Tenant of the terms, covenants,
provisions, conditions and agreements of Tenant under and pursuant to this
Lease. It is agreed and understood that in

 

37



--------------------------------------------------------------------------------

the event of the occurrence of an Event of Default, Landlord may present for
payment and draw upon the Letter of Credit and Landlord may use, apply or retain
the whole or any part of the amounts available to be drawn under the Letter of
Credit to the extent required for the payment of any Annual Fixed Rent,
Additional Rent or any other sum which Landlord may expend or be entitled to the
payment of by reason of any Event of Default or any failure of Tenant to pay,
perform or observe any term, covenant, condition or provision of this Lease,
including without limitation, any late charges, interest payments or any damages
or deficiency in the re-letting of the Premises whether said damages or
deficiency occurred before or after summary proceedings or other re-entry by
Landlord.

If Landlord shall present, draw upon and apply or retain all or any portion of
the amounts evidenced by the Letter of Credit, Tenant shall immediately
replenish and reinstate the amount available to be drawn under the Letter of
Credit or cause a substitute Letter of Credit in the form and amount required by
this Lease to be re-issued so that at all times during the Term of this Lease,
Landlord shall be entitled to draw upon the entire dollar amount of the Letter
of Credit in the amounts required hereunder notwithstanding any prior
presentation or draw thereon.

The Letter of Credit must at all times be an “irrevocable clean” commercial
Letter of Credit in the amount required by this Lease and payable through Bank
of America, NA or other financial institution, all acceptable to Landlord in
Landlord’s sole discretion. In addition, the Letter of Credit shall be payable
solely to the benefit of the Landlord from time to time under this Lease and
shall be automatically renewable and, upon the direction of Landlord,
transferable to and payable for the benefit of any successor Landlord under the
Lease, at no charge to Landlord or such successor. The Letter of Credit (or
substitutes thereof consistent with the terms hereof) shall be and remain
presentable and payable for the time period beginning on the date of this Lease
through and including the date which is the last to occur of (i) the date which
is sixty (60) days after the last day of the Term of this Lease or (ii) the date
which is sixty (60) days after the date of delivery of the entire Premises to
Landlord in accordance with the terms and provisions of this Lease or
(iii) sixty (60) days after the last of Tenant’s monetary obligations to
Landlord under this Lease have been satisfied in full. Tenant shall bear all
costs and expenses in connection with procuring the Letter of Credit and
maintaining it in full force and effect for the time periods required hereunder.
In the event of a sale or other transfer of the Building, Tenant shall, at its
sole cost and expense, cause the Letter of Credit, in the form required
hereunder, to be issued to and for the benefit of such transferee or purchaser,
as designated by Landlord.

The Landlord from time to time under this Lease, shall be entitled to receive
sixty (60) days prior written notice of any cancellation of the Letter of Credit
for any reason and the Letter of Credit shall not be cancellable unless and
until Landlord shall have received such sixty (60) day advance written notice.
Upon (i) receiving notice of cancellation of the Letter of Credit or
(ii) failure of Tenant to deliver to Landlord a substitute Letter of Credit on
or before the date which is thirty (30) days prior to any renewal date and
whether or not Tenant shall then be in default in the payment, performance or
observance of any term, covenant or provision of this Lease, Landlord shall be
entitled to present, draw upon and retain the entire amount of the Letter of
Credit and upon so doing, Landlord shall be entitled to hold, apply and retain
the proceeds of such payment (without any interest payable to Tenant) as if it
were a cash security deposit under

 

38



--------------------------------------------------------------------------------

this Lease to be applied against Event of Default from time to time arising
under this Lease in the same manner as if it were the proceeds of the Letter of
Credit.

It is agreed and understood that any failure of Tenant to perform, observe or
comply with any term of provision contained in this Section 13.8 to be performed
or observed by Tenant shall entitle Landlord to the same rights and remedies
under this Lease, as a failure by Tenant to pay Annual Fixed Rent as and when
same shall be due and payable.

The amount of the Letter of Credit shall at all times be $249,360.00.

Section 13.9. Leasehold Lot. It is expressly understood and agreed by and
between Landlord and Tenant that this Lease, as and to the extent that it grants
Tenant the appurtenant right to use the Leasehold Parking Area, is a sublease
and is subject and subordinate to the Ground Lease with respect to the Leasehold
Lot and that no right, power or privilege granted to Tenant hereunder with
respect to the Leasehold Lot may be exercised or enjoyed by Tenant and no term,
covenant or condition of this Lease insofar as it relates to the Leasehold Lot
benefiting Tenant shall be operative if and to the extent that such exercise,
enjoyment or operation would not be permitted by or would violate or be in
conflict with any term, covenant or condition of the Ground Lease. Without
limiting the generality of the foregoing, it is expressly understood and agreed
that all rights of Tenant in and to any eminent domain awards in any way related
to the Leasehold Lot shall be, and is hereby expressly made, subject and
subordinate to the rights of the Landlord under the Ground Lease. Landlord
represents and warrants that a true and complete copy of the Ground Lease has
been delivered to Tenant’s Counsel and that as of the date of execution and
delivery of this Lease by Landlord, Landlord is not in default of any term or
agreement under the Ground Lease which would give rise to a right to terminate
the Ground Lease by the Ground Lease Landlord. Landlord covenants and agrees
that Landlord will not violate any of the terms, covenants or conditions of the
Ground Lease. The cost of any and all insurance required to be carried by
Landlord under the Ground Lease or which Landlord carries in connection with the
Ground Lease shall be included in the costs payable by Tenant as Additional Rent
under Section 6.3 of the Lease. From and after the Term Commencement Date and to
the maximum extent this agreement may be made effective according to law, Tenant
agrees to indemnify and save harmless the Town of Framingham, as landlord under
the Ground Lease (the “Ground Lease Landlord”) from and against all claims of
whatever nature arising from any act, omission or negligence of Tenant, Tenant’s
contractors, licensees, agents, servants, employees or customers, or anyone
claiming by, through or under Tenant so long as Tenant or any occupant claiming
under Tenant is using any part of the Leasehold Lot where such accident, injury
or damage results or is claimed to have resulted from any act, omission or
negligence on the part of Tenant or Tenant’s contractors, licensees, agents,
servants, employees or customers or anyone claiming by, through or under Tenant.
The foregoing indemnity and hold harmless agreement shall include indemnity
against all costs and expenses and liabilities incurred in or in connection with
any claim or proceeding brought thereon and the defense thereof with counsel
acceptable to the Ground Lease Landlord. To the maximum extent, this agreement
may be made effective according to law, Tenant agrees to use and occupy the part
of the entire Leasehold Lot which the Tenant is permitted to use hereunder at
Tenant’s own risk and the terms of the Ground Lease and Landlord shall have no
responsibility or liability for any loss or damage to fixtures or other personal
property of Tenant or any person claiming by, through or under Tenant.

 

39



--------------------------------------------------------------------------------

 

Section 13.10. Americans With Disabilities Act. Notwithstanding anything
contained in the Lease to the contrary, Landlord represents that it is currently
making good faith efforts to bring the common areas of the Building into
compliance with the requirements of Title III of the ADA. Tenant represents and
covenants that it shall conduct its occupancy and use of the Premises in
accordance with the ADA (including, but not limited to modifying its policies,
practices and procedures, and providing auxiliary aids and services to disabled
persons). If the Lease provides that the Tenant is to complete certain
alterations and improvements to the Premises, Tenant agrees that all such work
shall comply with the ADA. Furthermore, Tenant covenants and agrees that any and
all future alterations or improvements made by Tenant to the Premises shall
comply with the ADA. Landlord and Tenant agree to indemnify the other for any
costs, claims, damages, losses or expenses (including the costs of consulting
and legal fees) arising out of the other’s breaching its respective
responsibilities for compliance with the ADA as required in this Lease. This
indemnity shall survive the expiration or earlier termination of this Lease.

Section 13.11. Satellite Dish. Notwithstanding anything to the contrary
contained in this Lease, the Landlord hereby agrees that at any time during the
Term, the Tenant shall have the non-exclusive right to install, on the roof of
the Building, a satellite dish (the “Dish”). The Tenant agrees and acknowledges,
however, that the location of any Dish, the method of any such installation, and
the type of Dish proposed to be installed shall be subject to: (i) compliance by
the Tenant with all applicable laws, rules, regulations and the like pertaining
thereto; (ii) the consent by the Landlord, which consent shall not be
unreasonably withheld provided that the Landlord and the Landlord’s engineers
are satisfied therewith; and (iii) a determination to be made that such Dish
will not interfere with any other equipment or use thereof located in, on or in
the vicinity of the Building, and that such Dish will not be visible from the
exterior of the Building. If Tenant shall install such Dish, (a) the Tenant
shall do so at its own cost and expense and in accordance with all applicable
laws, rules and regulations, including, without limitation, reimbursement to
Landlord for its third party engineers, if applicable; (b) the Tenant shall
maintain such Dish in accordance with the Landlord’s reasonable rules and
regulations; and (c) the Tenant shall install such Dish in a manner so as to
maintain in full force and effect any applicable roof and/or construction
related warranties, failing which the Tenant shall promptly reimburse the
Landlord for any costs and expenses incurred by the Landlord as a result of such
failure. Additionally, the Tenant shall defend, indemnify and hold the Landlord
harmless from and against any claims, costs and expenses incurred by the
Landlord as a result of such installation by the Tenant or in any other manner
in connection with such Dish, including, without limitation, all costs and
expenses relating to roof and/or wall penetrations. If the Tenant shall install
such Dish, the Tenant shall be responsible for the maintenance and repair
thereof, at the Tenant’s sole cost and expense, and such Dish shall be at the
sole risk of the Tenant, the Landlord having no obligation with respect to any
insurance relating thereto. Also, the Tenant hereby agrees, upon the Landlord’s
notice requesting same, to remove or relocate such Dish and to repair any and
all damage caused by such removal or relocation. At the expiration or other
termination of this lease, such Dish shall remain the property of the Tenant,
and shall be removed by the Tenant at its own cost and expense, and the Tenant
shall repair any and all damage caused by such removal, at its own cost and
expense, in accordance with all applicable laws, rules and regulations, and in
such a manner so as to maintain in full force and effect any applicable roof

 

40



--------------------------------------------------------------------------------

and/or construction related warranties, failing which the Tenant shall reimburse
the Landlord for any costs and expenses incurred by the Landlord as a result of
such failure.

Section 13.12. Anti-Terrorism. Tenant (and, if Tenant is a corporation,
partnership, limited liability company, limited liability partnership or other
legal entity, such corporation, partnership, limited liability company, limited
liability partnership or entity) hereby makes the following representations and
warranties, each of which is material and being relied upon by Landlord, is true
in all respects as of the Date of this Lease, and shall survive the expiration
or termination of the Lease. Tenant shall re-certify such representations to
Landlord periodically, upon Landlord’s reasonable request.

(a) To the best of its knowledge, Tenant is not in violation of any
Anti-Terrorism Law;

(b) to the best of its knowledge, neither Tenant or any holder of any direct or
indirect equitable, legal or beneficial interest in Tenant is, as of the date
hereof:

 

  (i) conducting any business or engaging in any transaction or dealing with any
Prohibited Person, or any “forbidden entity” (as defined in Illinois Public Act
094-0079), including the governments of Cuba, Iran, Sudan, North Korea, Myanmar
and Syria and, including the making or receiving of any contribution of funds,
goods or services to or for the benefit of any Prohibited Person or forbidden
entity;

 

  (ii) dealing in, or otherwise engaging in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224;
or

 

  (iii) engaging in or conspiring to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate any of
the prohibitions set forth in, any Anti-Terrorism Law; and

(c) to the best of its knowledge, neither Tenant nor any of its affiliates,
officers, directors, partners, shareholders, or members, as applicable, is a
Prohibited Person.

If at any time any of these representations becomes false, then it shall be
considered a material default under this Lease.

As used herein, “Anti-Terrorism Law” is defined as any law relating to
terrorism, anti-terrorism, money-laundering or anti-money laundering activities,
including without limitation the United States Bank Secrecy Act, the United
States Money Laundering Control Act of 1986, Executive Order No. 13224, Title 3
of the USA Patriot Act, Illinois Public Act 094-0079, and any regulations
promulgated under any of them. As used herein “Executive Order No. 13224” is
defined as Executive Order No. 13224 on Terrorist Financing effective
September 24, 2001, and relating to “Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism”,
as may be amended from time to time. “Prohibited

 

41



--------------------------------------------------------------------------------

Person” is defined as (i) a person or entity that is listed in the Annex to
Executive Order No. 13224, or a person or entity owned or controlled by an
entity that is listed in the Annex to Executive Order No. 13224; (ii) a person
or entity with whom Landlord is prohibited from dealing or otherwise engaging in
any transaction by any Anti-Terrorism Law; or (iii) a person or entity that is
named as a “specially designated national and blocked person” on the most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control at its official website, http://www.treas.gov/ofac/t11sdn.pdf or at any
replacement website or other official publication of such list. “USA Patriot
Act” is defined as the “Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001”
(Public Law 107-56), as may be amended from time to time.

[End of text. Signatures on next page.]

 

42



--------------------------------------------------------------------------------

 

WITNESS the execution hereof under seal as of the day and year first above
written.

Landlord:

    NDNE 9/90 CORPORATE CENTER LLC     By: NDNE 9/90, Inc., its Manager     By:
  /s/    John J. O’Neill III     Its:   Executive Vice President

 

Tenant:

    GTC BIOTHERAPEUTICS, INC.     By:   /s/    William K. Heiden     Its:  
Chairman, President & CEO

 

43



--------------------------------------------------------------------------------

 

EXHIBIT A

Plan of Premises

[FLOOR PLANS]



--------------------------------------------------------------------------------

 

EXHIBIT B

Lots

[LOT PLANS]



--------------------------------------------------------------------------------

 

EXHIBIT C

Leasehold Parking Area

[PARKING AREA MAP]



--------------------------------------------------------------------------------

 

EXHIBIT D

Cleaning Specifications

175 Crossing Boulevard

Framingham, MA

 

A. GENERAL

 

  1. All janitorial work will be performed between the hours of 6:00 p.m. and
12:00 midnight, Monday through Friday, unless otherwise necessary (for special
projects, etc.).

 

  2. Removal of items other than typical refuse (i.e., computer installation
paper, bulk packaging, wood or cardboard crates) shall be Tenant’s
responsibility.

 

B. DAILY OPERATIONS (5 times per week)

 

  1.

Tenant Areas (4th Floor Space Only)

 

  a. Empty and clean all waste receptacles; wash receptacles as necessary.

  b. Vacuum all rugs and carpeted areas.

 

  2. Lavatories

 

  a. Sweep and wash floors with disinfectant.

  b. Wash both sides of toilet seats with disinfectant.

  c. Wash all mirrors, basins, bowls, urinals.7

  d. Spot clean all toilet partitions.

 

  3. Showers/Locker Rooms

 

  a. Clean showers.

  b. Dust and damp wipe lockers and benches.

  c. Clean glass shelves and mirrors.

 

  4. Public Areas

 

  a. Wipe down entrance doors and clean glass (interior and exterior).

  b. Vacuum elevator carpets and wipe down doors and walls.

  c. Clean water coolers.

 

C. WEEKLY OPERATIONS

 

  1. Lavatories, Public Areas



--------------------------------------------------------------------------------

 

  a. Hand dust and wipe clean all horizontal surfaces with treated cloths to
include furniture, window sills, door ledges, chair rails, baseboards, convector
tops, etc. within normal reach.

  b. Remove finger marks from private entrance doors (exterior only), light
switches and doorways.

  c. Vacuum/sweep all stairways.

 

D. MONTHLY OPERATIONS

 

  1.

Tenant Areas (4th Floor Space Only) and Public Areas

 

  a. Thoroughly vacuum seat cushions on chairs, sofas, etc.

  b. Vacuum and dust grillwork.

 

E. AS REQUIRED AND WEATHER PERMITTING

 

  1. Entire Building

 

  a. Clean inside of all windows.

  b. Clean outside of all windows.

 

2



--------------------------------------------------------------------------------

 

EXHIBIT E

Rules and Regulations

175 Crossing Boulevard

Framingham, MA

RULES AND REGULATIONS.

Tenant agrees to observe the rights reserved to Landlord in the Lease and
agrees, for itself, its employees, agents, clients, customers, invitees and
guests, to comply with the following rules and regulations and with such
reasonable modifications thereof and additions thereto as Landlord may make,
from time to time, for the Building and/or the Lot.

1. Any sign, lettering, curtain, picture, notice, or advertisement installed
within Tenant’s Premises (including but not limited to Tenant identification
signs on doors to the Premises) which is visible outside of the Premises shall
be installed at Tenant’s cost and in such manner, character and style as
Landlord may approve in writing. No sign, lettering, picture, notice or
advertisement shall be placed on any outside window or in any position so as to
be visible from outside the Building or from any atrium or lobbies of the
Building.

2. Tenant, its customers, invitees, licensees, and guests shall not obstruct
sidewalks, entrances, passages, courts, corridors, vestibules, halls, elevators
and stairways in and about the Building. Tenant shall not place objects against
glass partitions or doors or windows or adjacent to any open common space which
would be unsightly from the Building corridors or from the exterior of the
Building, and will promptly remove the same upon notice from Landlord.

3. Tenant shall not make noises, cause disturbances, create vibrations, odors or
noxious fumes or use or operate any electrical or electronic devices or other
devices that emit sound waves or are dangerous to other tenants and occupants of
the Building or that would interfere with the operation of any device or
equipment or radio or television broadcasting or reception from or within the
Building or elsewhere, or with the operation of roads or highways in the
vicinity of the Building and shall not place or install any projections,
antennae, aerials or similar devices inside or outside the Premises.

4. Tenant shall not make any room-to-room canvass to solicit business from other
tenants in the Building, and shall not exhibit, sell or offer to sell, use, rent
or exchange any item or services in or from the Premises unless ordinarily
embraced within Tenant’s use of the Premises as specified in its lease.

5. Tenants shall not waste electricity or water and agree to cooperate fully
with Landlord to assure the most effective operation of the Building’s heating
and air conditioning and shall refrain from attempting to adjust any controls.
Tenant shall keep public corridor doors closed.



--------------------------------------------------------------------------------

 

6. Doors keys for doors in the Premises will be furnished at the commencement of
the Lease by Landlord. Tenant shall not affix additional locks on doors or
windows and shall purchase duplicate keys only from Landlord. When the Lease is
terminated, Tenant shall return all keys to Landlord and will provide to
Landlord the means of opening any safes, cabinets or vaults left in the
Premises.

7. Tenant assumes full responsibility for protecting its space from theft,
robbery and pilferage, which includes keeping doors locked and other means of
entry to the Premises closed and secured.

8. Peddlers, solicitors and beggars, shall be reported to the office of the
Building or as Landlord otherwise requests.

9. Tenant shall not install nor operate machinery or any mechanical devices of a
nature not directly related to Tenant’s ordinary use of the Premises without the
written permission of Landlord. In no event shall vending machines of any type
be installed or used in the Premises.

10. No person or contractor not employed or approved by Landlord shall be used
to perform window washing, cleaning, decorating, repair or other work in the
Premises.

11. Tenant may not (without Landlord’s approval therefor, which approval will be
signified on Tenant Plans submitted pursuant to the Lease) and Tenant shall not
permit or suffer anyone to cook in the Premises (except for the use of a
microwave oven).

12. Tenant shall not:

 

  (1) Use the Premises for lodging, manufacturing or for any immoral or illegal
purposes.

 

  (2) Use the Premises to engage in the manufacture or sale of, or permit the
use of, any spirituous, fermented, intoxicating or alcoholic beverages on the
Premises.

 

  (3) Use the Premises to engage in the manufacture or sale of, or permit the
use of, any illegal drugs on the Premises.

13. In no event shall any person bring into the Building inflammables such as
gasoline, kerosene, naphtha and benzene (except for small quantities of naptha
and benzene which shall be permitted and used in connection with the cleaning of
Tenant’s office equipment), or explosives or firearms or any other article of
intrinsically dangerous nature. If by reason of the failure of Tenant to comply
with the provisions of this paragraph, any insurance premium payable by Landlord
for all or any part of the Building shall at any time be increased above normal
insurance premium payable by Landlord for all or any part of the Building shall
at any time be increased above normal insurance premiums for insurance not
covering the items aforesaid, Landlord shall have the option to either terminate
the Lease or to require Tenant to make immediate payment for the whole of the
increased insurance premium.

 

2



--------------------------------------------------------------------------------

 

14. Tenant shall comply with all applicable federal, state and municipal laws,
ordinances and regulations and building rules, and shall not directly or
indirectly make any use of the Premises which may be prohibited thereby or which
shall be dangerous to person or property or shall increase the cost of insurance
or require additional insurance coverage.

15. If Tenant desires signal, communication, alarm or other utility or service
connection installed or changed, the same shall be made at the expense of
Tenant, with approval and under direction of Landlord.

16. Bicycles shall not be permitted in the Building in other than
Landlord-designated locations.

17. Tenant shall cooperate and participate in all security programs affecting
the Building and/or the Lot.

18. In the event Landlord allows one or more tenants in the Building to do any
act prohibited herein, Landlord shall not be precluded from denying any other
tenant the right to do any such act.

19. Tenant, or the employees, agents, servants, visitors or licensees of Tenant
shall not at any time place, leave or discard any rubbish, paper, articles, or
objects of any kind whatsoever outside the doors of the Premises or in the
corridors or passageways of the Building. No animals or birds shall be brought
or kept in or about the Building.

20. Landlord shall have the right to prohibit any advertising by Tenant which,
in Landlord’s reasonable opinion, tends to impair the reputation of the Building
or its desirability for offices, and, upon written notice from Landlord, Tenant
will refrain from or discontinue such advertising.

21. Except as otherwise expressly set forth in the Lease, Tenant shall not mark,
paint, drill into, or in any way deface any part of the Building or the
Premises. No boring, driving of nails or screws, cutting or stringing of wires
shall be permitted, except with the prior written consent of Landlord which
consent shall not be unreasonably withheld or delayed, and as Landlord may
direct. Tenant shall not install any resilient tile or similar floor covering in
the Premises except with the prior approval of Landlord. The use of cement or
other similar adhesive material is expressly prohibited. Nothing contained
herein or in the Lease shall be construed to prevent Tenant from placing wall
hangings, framed awards, certificates and salutations and paintings on the walls
of the Premises. Nothing contained herein or in the Lease shall be deemed or
construed to preclude Tenant from hanging normal and customary art work such as
photographs or paintings on the interior walls of the Premises provided that
Tenant shall repair any holes upon removal.

22. Landlord shall have the right to limit or control the number and format of
listings on the main Building directory.

 

3



--------------------------------------------------------------------------------

 

23. Tenant’s use of delivery areas, loading areas and freight elevators shall be
scheduled in advance with Landlord and shall be subject to the approval of
Landlord which approval will not be unreasonably withheld or delayed.

24. The rights of Tenant in the entrances, corridors, elevators and escalators
of the Building are limited to ingress to and egress from Tenant’s Premises for
the Tenant and its employees, licensees and invitees, and no tenant shall use,
or permit the use of, the entrances, corridors, escalators or elevators for any
other purpose. No Tenant shall invite to the Tenant’s Premises, or permit the
visit of, persons in such numbers or under such conditions as to interfere with
the use and enjoyment of any of the plazas, entrances, corridors, escalators,
elevators and other facilities of the Building by other tenants. Fire exits and
stairways are for emergency use only, and they shall not be used for any other
purposes by the Tenant, its employees, licensees or invitees. No Tenant shall
encumber or obstruct, or permit the encumbrance or obstruction of any of the
sidewalks, plazas, entrances, corridors, escalators, elevators, fire exits or
stairways of the Building or Lot or the driveways or parking areas on the Lot.

25. Landlord may refuse admission to the Building outside of ordinary business
hours to any person not known to the watchman in charge or not having a pass
issued by the Landlord or not properly identified, and may require all persons
admitted to or leaving the Building outside of normal business hours to
register. Tenant’s employees, agents and visitors shall be permitted to enter
and leave the Building whenever appropriate arrangements have been previously
made between the Landlord and the Tenant with respect thereto. Each tenant shall
be responsible for all persons for whom he requests such permission and shall be
liable to the Landlord for all acts of such persons. In case of invasion, riot,
public excitement or other commotion, Landlord may prevent all access to the
Building during the continuance of the same, by closing the doors or otherwise,
for the safety of the tenants and protection of property in the Building.
Landlord may require any person leaving the Building with any package or other
object to exhibit a pass from the tenant from whose Premises the package or
object is being removed, but the establishment and enforcement of such
requirements shall not impose any responsibility on Landlord for the protection
of any tenant against the removal of property from the Premises of the tenant.
Landlord shall, in no way, be liable to any tenant for damages or loss arising
from the admission, exclusion or ejection of any person to or from the Tenant’s
Premises or the Building under the provisions of this rule.

26. Except as permitted in the Lease, no tenant shall obtain or accept or use in
its Premises food, beverages, barbering, boot blacking, floor polishing,
lighting maintenance, cleaning or other similar services from any persons not
authorized by Landlord in writing to furnish such services, provided always that
charges for such services by persons authorized by Landlord are not excessive.
Such services shall be furnished only to such hours, in such places within the
Tenant’s Premises and under such regulations as may be fixed by the Landlord.
Notwithstanding the foregoing to the contrary, Tenant may (a) have bottled water
delivered to and consumed in the Premises, and (b) use coffee making equipment
in the Premises for purposes of consumption by Tenant’s agents, servants,
employees and business invitees, and (c) have catered food delivered to
premises.

 

4



--------------------------------------------------------------------------------

 

27. There shall not be used in any space, or in the public halls of the
Building, either by any tenant or by jobbers or others, in the delivery or
receipt of merchandise or mail any hand trucks, except those equipped with
rubber tires and side guards.

28. Tenant shall, at Tenant’s sole cost and expense, join and shall, at all
times during the Original Term or any proper extension thereof, be a member of
the MetroWest Transportation Management Association. The provisions hereof shall
apply to any assignee or sublessee of Tenant.

29. All entrance doors in each Tenant’s Premises shall be left locked when the
Tenant’s Premises are not in use. Entrance doors shall not be left open at any
time. All windows in each Tenant’s Premises shall be kept closed at all times
and all blinds or drapes therein above ground floor shall be lowered or closed
when and as reasonably required because of the position of the sun, during the
operation of the Building air conditioning system to cool or ventilate the
Tenant’s Premises.

30. No acids, vapors or other materials shall be discharged or permitted to be
discharged into the waste lines, vents or flues of the Building which may damage
them. The water and wash closets and other plumbing fixtures in or serving any
Tenant’s Premises shall not be used for any purpose other than the purpose for
which they were designed or constructed and no sweepings, rubbish, rags, acids
or other foreign substances shall be deposited therein. All damages resulting
from any misuses of the fixtures shall be borne by the tenant who, or whose
servants, employees, agents, visitors or licensees, shall have caused the same.

31. Except as otherwise expressly set forth in the Lease, no signs,
advertisement, notice or other lettering shall be exhibited, inscribed, painted
or affixed by any tenant or any part of the outside or inside of the Premises or
the Building or Lot or the Leasehold Parking Area or the Parking Structure
without the prior written consent of Landlord. In the event of the violation of
the foregoing by Tenant, Landlord may remove the same without any liability, and
may charge the expense incurred by such removal to the tenant or tenants
violating this rule.

32. Intentionally Omitted.

33. Entry and exiting to and from the Lot and to and from the Leasehold Parking
Area and use of all roads, driveways and walkways on the Lot shall be subject to
such traffic and use rules and regulations as Landlord may promulgate and
provide to Tenant from time to time.

 

5



--------------------------------------------------------------------------------

 

EXHIBIT F

Park Covenants Recording Information

Amended and Restated Declaration of Covenants, Restrictions, Development
Standards and Easements dated as of August 12, 1997 and recorded in the
Middlesex (South) Registry of Deeds (the “Registry”) in Book 27588, Page 312, as
amended by that certain First Amendment to Amended and Restated Declaration of
Covenants, Restrictions, Development Standards and Easements recorded in the
Registry at Book 30981, Page 366 and as further amended from time to time.



--------------------------------------------------------------------------------

 

EXHIBIT G

OPTIONS TO EXTEND

OPTION TO EXTEND. Tenant shall have the right and option, which said option and
right shall not be severed from this Lease or separately assigned, mortgaged or
transferred, to extend the term of this Lease for two (2) additional consecutive
periods of five (5) years each (hereinafter referred to respectively as the
“First Extension Period” and the “Second Extension Period” and sometimes
individually as an “Extension Period”), provided that (a) Tenant shall give
Landlord notice of Tenant’s exercise of such option at least twelve (12) full
calendar months prior to the expiration of (i) the Original Term in the case of
the option with respect to the First Extension Period and (ii) the First
Extension Period in the case of the option with respect to the Second Extension
Period and (b) no Event of Default (after expiration of applicable notice and
cure periods, if any) shall exist at the time of giving each applicable notice
and on the date of the commencement of each respective Extension Period and
(c) the original Tenant named in this Lease or its Affiliate is itself occupying
the entire Premises both at the time of giving the applicable notice and at the
time of commencement of the applicable Extension Period. Except for the amount
of Annual Fixed Rent (which is to be determined as hereinafter provided) all the
terms, covenants, conditions, provisions and agreements in the Lease contained
shall be applicable to the additional period through which the Term of this
Lease shall be extended as aforesaid, except that there shall be no further
options to extend the Term of this Lease beyond the Second Extension Period, nor
shall Landlord be obligated to make or pay for any improvements to the Premises
nor pay any inducement payments of any kind or nature. If Tenant shall give
notice of its exercise of each such option to extend in the manner and within
the time period provided aforesaid, the Term of this Lease shall be extended
upon the giving of each such notice without the requirement of any further
attention on the part of either Landlord or Tenant except to the extent
necessary to determine the Annual Fixed Rent as hereafter set forth. Landlord
hereby reserves the right, exercisable by Landlord in its sole discretion, to
waive (in writing) any condition precedent set forth in clauses (a), (b) or
(c) above.

If Tenant shall fail to give timely notice of the exercise of any such option as
aforesaid or if any of the conditions set forth above are not satisfied as and
when specified herein, Tenant shall have no right to extend the Original Term of
this Lease, time being of the essence of the foregoing provisions. Failure to
Tenant to timely exercise its option with respect to the First Extension Period
shall terminate Tenant’s rights with respect to the option for the Second
Extension Period. Any termination of this Lease Agreement shall terminate the
rights hereby granted Tenant.

The Annual Fixed Rent payable for each twelve (12) month period during each
Extension Period shall be one hundred percent (100%) of the Fair Market Rental
Value (as said term is hereinafter defined) calculated in each case as of the
commencement of the applicable Extension Period but in no event less than the
Annual Fixed Rent plus Additional Rent per annum payable for and with respect to
the twelve (12) calendar month period immediately preceding commencement of the
applicable Extension Period. “Fair Market Rental Value” shall be computed as of
the beginning of the applicable Extension Period at the then current annual
rental charges, including provisions for subsequent increases and adjustments,
for leases then currently being negotiated or executed in comparable space and
buildings located in 9/90 Corporate Center and other similar



--------------------------------------------------------------------------------

first class office buildings in Framingham, MA. In determining Fair market
Rental Value, the following factors, among others, shall be taken into account
and given effect: size of the premises, location of the premises, location of
the building, allowances or lack of allowances (if any) and lease term.

Dispute as to Fair Market Value. Landlord shall initially designate the Fair
Market Rental Value and shall furnish data in support of such designation to
Tenant. If Tenant disagrees with Landlord’s designation of the Fair Market
Rental Value, Tenant shall have the right, by written notice given to Landlord
within thirty (30) days after Tenant has been notified of Landlord’s
designation, to submit such Fair Market Rental Value to arbitration as follows:
Fair Market Rental Value shall be determined by agreement between Landlord and
Tenant but if Landlord and Tenant are unable to agree upon the Fair Market
Rental Value at least seven (7) months prior to the date upon which the Fair
Market Rental Value is to take effect, then the Fair Market Rental Value shall
be determined by appraisal as follows: The Landlord and Tenant shall each
appoint a Qualified Appraiser (as said term is hereinafter defined) at least six
(6) months prior to the commencement of the period for which Fair Market Rental
Value is to be determined and shall designate the Qualified Appraiser so
appointed by notice to the other party. The two appraisers so appointed shall
meet within ten (10) days after both appraisers are designated in an attempt to
agree upon the Fair Market Rental Value for the applicable Extension Period and
if, within fifteen (15) days after both appraisers are designated, the two
appraisers do not agree upon the Fair Market Rental Value, then each appraiser
shall no later than thirty (30) days after both appraisers have been chosen
deliver written report to both the Landlord and Tenant setting forth the Fair
Market Rental Value as determined by each such appraiser taking into account the
factors set forth in this Exhibit G. If the lower of the two determinations of
Fair Market Rental Value as determined by such two appraisers is equal to or
greater than 95% of the higher of the Fair Market Rental Value as determine by
such two appraisers, the Fair Market Rental Value shall be deemed to be the
average of such Fair Market Rental Value as set forth in such two
determinations. If the lower determination of Fair Market Rental Value is less
than 95% of the higher determination of Fair Market Rental Value, the two
appraisers shall promptly appoint a third Qualified Appraiser and shall
designate such third Qualified Appraiser by notice to Landlord and Tenant. The
cost and expenses of each appraiser appointed separately by Tenant and Landlord
shall be borne by the party who appointed the appraiser. The cost and expenses
of the third appraiser shall be shared equally by Tenant and Landlord. If the
two appraisers cannot agree on the identity of the third Qualified Appraiser at
least three (3) months prior to commencement of the period for which Fair Market
Rental Value is to be determined, then the third Qualified Appraiser shall be
appointed by the American Arbitration Association (“AAA”) sitting in Boston,
Massachusetts and acting in accordance with its rules and regulations. The costs
and expenses of the AAA proceeding shall be borne equally by the Landlord and
Tenant. The third appraiser shall promptly make its own independent
determination of Fair Market Rental Value for the Premises taking into account
the factors set forth in this Exhibit G and shall promptly notify Landlord and
Tenant of his determination. If the determinations of the Fair Market Rental
Value of any two of the appraisers shall be identical in amount, said amount
shall be deemed to be the Fair Market Rental Value of the Premises. If the
determinations of all three appraisers shall be different in amount, the average
of the two nearest in amount shall be deemed the Fair Market Rental Value. The
Fair Market Rental Value of the subject space determined in accordance with the
provisions of this Section shall be binding and conclusive on Tenant and

 

2



--------------------------------------------------------------------------------

Landlord. As indicated above, in no event shall the Fair Market Rental Value be
less than the Annual Fixed Rent plus Additional Rent applicable to the 12
calendar month period immediately preceding the commencement of the applicable
Extension Period. As used herein, the term “Qualified Appraiser” shall mean any
disinterested person (a) who is employed by an appraisal firm of recognized
competence in the greater Boston area, (b) who has not less than ten (10) years
experience in appraising and valuing properties of the general location, type
and character as the Premises, and (c) who is either a Senior Real Property
Appraiser of the Society of Real Estate Appraisers or a member of the Appraisal
Institute (or any successor organization). Notwithstanding the foregoing, if
either party shall fail to appoint its appraiser within the period specified
above (such party referred to hereinafter as the “Failing Party”), the other
party may serve notice on the Failing Party requiring the Failing Party to
appoint its appraiser within ten (10) days of the giving of such notice and if
the Failing Party shall not respond by appointment of its appraiser within said
ten (10) day period, then the appraiser appointed by the other party shall be
the sole appraiser whose determination of Fair Market Rental Value shall be
binding and conclusive upon Tenant and Landlord. If, for any reason, Fair Market
Rental Value shall not have been determined by the time of commencement of the
Extension Period and until such rent is determined, Tenant shall pay Annual
Fixed Rent during the Extension Period in an amount (the “Interim Rent”) equal
to the Annual Fixed Rent plus Additional Rent payable during the twelve
(12) month period immediately preceding the Extension Period and upon receipt of
a final determination of Fair Market Rental Value as hereinabove set forth, any
overpayment or underpayment of Interim Rent shall be paid promptly to the party
entitled to received the same.

 

3



--------------------------------------------------------------------------------

 

EXHIBIT H

TENANT’S WORK

(Plans and Scope of Work)

[FLOOR PLANS]



--------------------------------------------------------------------------------

 

EXHIBIT H

TENANT WORK

(Plan and Scope)

Page 2 of 2

SCOPE OF TENANT WORK

ALL TENANT WORK IS ON THE 4TH FLOOR OF THE BUILDING ONLY

 

  1) Entire Premises to be re-carpeted. Note, this will require lifting of the
existing cubicles to remove and replace carpet). Scope does not include the
server Room or telephone Closet.

 

  2) Entire Premises to be repainted.

 

  3) Entire Premises ceiling lighting fixtures to be re-bulbed to improve light
quality (Note this work has been completed prior to execution of this Lease
Agreement).

 

  4) Repair and restain the main entry door to the Premises.

 

  5) Replace up to three (3) plastic laminate cabinet doors in the existing
kitchen.

 

  6) Remove existing storage room and convert to two larger private offices.

 

  7) Install door with sidelight frames in 3 office locations. Sidelight frames
to be 18”.

 

  8) Existing 15’ wide office to be reconstructed to be 10’ wide office.

 

  9) Add 3’ -0” x 9’ - 0” cherry door to File Storage Room where shown adjacent
to reconstructed office (#8 above).

 

  10) Remove and relocate the existing UPS system and supplemental AC unit from
existing room to the Server Room. Relocate card key access systems as required.



--------------------------------------------------------------------------------

EXHIBIT I

HAZARDOUS MATERIALS DISCLOSURE CERTIFICATE

Your cooperation in this matter is appreciated. Initially, the information
provided by you in this Hazardous Materials Disclosure Certificate is necessary
for the Landlord to evaluate your proposed uses of the premises (the “Premises”)
and to determine whether to enter into a lease agreement with you as tenant. If
a lease agreement is signed by you and the Landlord (the “Lease Agreement”), on
an annual basis in accordance with the provisions of Section 9.3 of the Lease
Agreement, you are to provide an update to the information initially provided by
you in this certificate. Any questions regarding this certificate should be
directed to, and when completed, the certificate should be delivered to the
Landlord at the notice address set forth in the Lease to the attention of
Property Manager (617-527-9800):

Name of Tenant: GTC Biotherapeutics, Inc.

Mailing Address: 175 Crossing Boulevard, Framingham, Massachusetts

Contact Person, Title and Telephone Number(s):                 
(      -        -        )

Contact Person for Hazardous Waste Materials Management and Manifests and
Telephone Number(s):

Address of Prospective Premises:    120 Presidential Way, Woburn, MA

Length of Original Term:                    Five (5) Years after the Term
Commencement Date.

 

1. GENERAL INFORMATION:

Describe the proposed operations to take place in, on, or about the Premises,
including, without limitation, principal products processed, manufactured or
assembled, and services and activities to be provided or otherwise conducted.
Existing Tenants should describe any proposed changes to on-going operations.

 

2



--------------------------------------------------------------------------------

 

Design and verification of wireless electronic circuits and software.

 

2. USE, STORAGE AND DISPOSAL OF HAZARDOUS MATERIALS

 

  2.1 Will any Hazardous Materials (as defined in the Lease Agreement) be used,
generated, treated, stored or disposed of in, on or about the Premises? Existing
Tenants should describe any Hazardous Materials which continue to be used,
generated, treated, stored or disposed of in, on or about the Premises.

 

Wastes

   Yes ¨    No ¨

Chemical Products

   Yes ¨    No ¨ (see below)

Other

   Yes ¨    No ¨

 

If Yes is marked, please explain:                                               
                               

 

  2.2 If Yes is marked in Section 2.1, attach a list of any Hazardous Materials
to be used, generated, treated, stored or disposed of in, on or about the
Premises, including the applicable hazard class and an estimate of the
quantities of such Hazardous Materials to be present on or about the Premises at
any given time; estimated annual throughput; the proposed location(s) and method
of storage (excluding “Normal Materials”, as defined in Section 9.3 of the Lease
Agreement); and the proposed location(s) and method(s) of treatment or disposal
for each Hazardous Material, including, the estimated frequency, and the
proposed contractors or subcontractors. Existing Tenants should attach a list
setting forth the information requested above and such list should include
actual data from on-going operations and the identification of any variations in
such information from the prior year’s certificate.

 

3. STORAGE TANKS AND SUMPS

 

  3.1 Is any above or below ground storage or treatment of gasoline, diesel,
petroleum, or other Hazardous Materials in tanks or sumps proposed in, on or
about the Premises? Existing Tenants should describe any such actual or proposed
activities.

 

Yes ¨    No ¨             If yes, please explain:                              
                                                

 

3



--------------------------------------------------------------------------------

 

4. WASTE MANAGEMENT

 

  4.1 Has the Tenant been issued an EPA Hazardous Waste Generator I.D. Number?
Existing Tenants should describe any additional identification numbers issued
since the previous certificate.

 

Yes ¨    No ¨            

 

  4.2 Has Tenant filed a biennial or quarterly reports as a hazardous waste
generator? Existing Tenants should describe any new reports filed.

 

Yes ¨    No ¨            

If yes, attach a copy of the most recent report filed.

 

5. WASTEWATER TREATMENT AND DISCHARGE

 

  5.1 Will Tenant discharge wastewater or other wastes to:

 

         storm drain?                sewer?                   surface water?   
            no wastewater or other wastes discharged.

Existing Tenants should indicate any actual discharges. If so, describe the
nature of any proposed or actual discharge(s).

 

                                                     

 

  5.2 Will any such wastewater or waste be treated before discharge?

 

Yes ¨    No ¨            

If yes, describe the type of treatment proposed to be conducted. Existing
Tenants should describe the actual treatment conducted.

 

                                                     

 

6. AIR DISCHARGES

 

  6.1 Do you plan for any air filtration systems or stacks to be used in
Tenant’s operations in, on or about the Premises that will discharge into the
air; and will such air emissions be monitored? Existing Tenants should indicate
whether or not there are any such air filtration systems or stacks in use in, on
or about the Premises which discharge into the air and whether such air
emissions are being monitored.

 

4



--------------------------------------------------------------------------------

 

Yes ¨    No ¨             If yes, please describe:                              
                                                

 

  6.2 Do you propose to operate any of the following types of equipment, or any
other equipment requiring an air emissions permit? Existing Tenants should
specify any such equipment being operated in, on or about the Premises.

 

         Spray booth(s)

               Incinerator(s)          Dip tank(s)                Other (Please
describe)          Drying oven(s)                No Equipment Requiring Air
Permits If yes, please describe:                                               
                               

 

  6.3 Please describe (and submit copies of with this Hazardous Materials
Disclosure Certificate) any reports Tenant has filed in the past thirty-six
months with any governmental or quasi-governmental agencies or authorities
related to air discharges or clean air requirements and any such reports which
have been issued during such period by any such agencies or authorities with
respect to Tenant or Tenant’s business operations.

 

7. HAZARDOUS MATERIALS DISCLOSURES

 

  7.1 Has Tenant prepared or will it be required to prepare a Hazardous
Materials management plan (“Management Plan”) or Hazardous Materials Business
Plan and Inventory (“Business Plan”) pursuant to Fire Department or other
governmental or regulatory agencies’ requirements? Existing Tenants should
indicate whether or not a Management Plan is required and has been prepared.

 

Yes ¨    No ¨            

If yes, attach a copy of the Management Plan or Business Plan. Existing Tenants
should attach a copy of any required updates to the Management Plan or Business
Plan.

 

8. Enforcement Actions and Complaints

 

  8.1 With respect to Hazardous Materials or Environmental Laws, has Tenant ever
been subject to any agency enforcement actions, administrative orders, or
consent decrees or has Tenant received requests for information, notice or
demand letters, or any other inquiries regarding its operations? Existing
Tenants should indicate whether or not any such actions, orders or decrees have
been, or are in the process of being, undertaken or if any such requests have
been received.

 

5



--------------------------------------------------------------------------------

 

Yes ¨    No ¨            

If yes, describe the actions, orders or decrees and any continuing compliance
obligations imposed as a result of these actions, orders or decrees and also
describe any requests, notices or demands, and attach a copy of all such
documents. Existing Tenants should describe and attach a copy of any new
actions, orders, decrees, requests, notices or demands not already delivered to
Landlord pursuant to the provisions of Section 9.3 of the Lease Agreement.

 

                                                                                

 

  8.2 Have there ever been, or are there now pending, any lawsuits against
Tenant regarding any environmental or health and safety concerns?

 

Yes ¨    No ¨            

If yes, describe any such lawsuits and attach copies of the complaint(s),
cross-complaint(s), pleadings and other documents related thereto as requested
by Landlord. Existing Tenants should describe and attach a copy of any new
complaint(s), cross-complaint(s), pleadings and other related documents not
already delivered to Landlord pursuant to the provisions of Section 9.3 of the
Lease Agreement.

 

                                                                                

 

  8.3 Have there been any problems or complaints from adjacent tenants, owners
or other neighbors at Tenant’s current facility with regard to environmental or
health and safety concerns? Existing Tenants should indicate whether or not
there have been any such problems or complaints from adjacent tenants, owners or
other neighbors at, about or near the Premises and the current status of any
such problems or complaints.

 

Yes ¨    No ¨            

If yes, please describe. Existing Tenants should describe any such problems or
complaints not already disclosed to Landlord under the provisions of the signed
Lease Agreement and the current status of any such problems or complaints.

 

                                                                                

 

6



--------------------------------------------------------------------------------

 

9. PERMITS AND LICENSES

 

  9.1 Attach copies of all permits and licenses issued to Tenant or that will be
required with respect to its proposed operations in, on or about the Premises,
including, without limitation, any Hazardous Materials permits, wastewater
discharge permits, air emissions permits, and use permits or approvals. Existing
Tenants should attach copies of any new permits and licenses as well as any
renewals of permits or licenses previously issued.

The undersigned hereby acknowledges and agrees that this Hazardous Materials
Disclosure Certificate is being delivered to Landlord in connection with the
evaluation of a Lease Agreement and, if such Lease Agreement is executed, will
be attached thereto as an exhibit. The undersigned further acknowledges and
agrees that if such Lease Agreement is executed, this Hazardous Materials
Disclosure Certificate will be updated from time to time in accordance with
Section 9.3 of the Lease Agreement. The undersigned further acknowledges and
agrees that the Landlord and its partners, lenders and representatives may, and
will, rely upon the statements, representations, warranties, and certifications
made herein and the truthfulness thereof in entering

 

7



--------------------------------------------------------------------------------

into the Lease Agreement and the continuance thereof throughout the term, and
any renewals thereof, of the Lease Agreement.

 

Tenant:    GTC BIOTHERAPEUTICS, INC.    By:                                 
                                                                                
Its:                                                                           
                                   

 

8



--------------------------------------------------------------------------------

 

EXHIBIT J

Yield Up Equipment

Property Description

 

1. Hot Water Boilers (2) , Pumps and Piping

2. Air Handler #1 (Rooftop Unit)

3. Air Handler #2 (Rooftop Unit serving GTC)

4. Air Handler #3 (First Floor)

5. Air Handler #4 (First Floor)

6. Air Handler #5 (First Floor)

7. Emergency Power Generator

8. Electrical Switch gear for Emergency power Generator

9. All Exhaust fans

 

9



--------------------------------------------------------------------------------

 

EXHIBIT K

SERVICES AND ACCESS AGREEMENT

(See attached)

 

10



--------------------------------------------------------------------------------

Confidential

Services and Access Agreement

This Services Agreement (“Agreement”), effective this first day of October, 2010
(“Effective Date”) is entered into by and between GTC Biotherapeutics, Inc., a
Massachusetts Corporation, having offices at 175 Crossing Boulevard, Suite 410,
Framingham, MA 01702 (“GTC”) and PP Manufacturing Corporation, a Delaware
Corporation, having offices at 175 Crossing Boulevard, Suite 200, Framingham, MA
01702 (“PPM”), (each singularly a “Party” and collectively the “Parties”).

WHEREAS, the total space occupied by (a) GTC (the “GTC Premises”) on the second
and third floors of said 175 Crossing Boulevard (the “Building”), and (b) PPM
(the “PPM Premises”, and together with the GTC Premises, hereinafter the “Entire
Premises”) on the first and second floors of the Building pursuant to the lease
agreement by such Party with the owner of the Building (the “Landlord”)
(hereinafter each such lease is referred to as such Party’s “Lease”) is serviced
by single meters for electricity, natural gas and water/sewer, the Parties
therefore desire to describe and define the specific percentage of utilities
costs (including upkeep thereof) to be borne by each Party, to be in effect from
the Effective Date until the expiration of the term of the GTC Lease (the “GTC
Expiration Date”).

WHEREAS, GTC and PPM wish to permit access to portions of its leased premises to
the other on the terms and conditions set forth below.

WHEREAS, there are many systems and equipment serving both the GTC Premises and
the PPM Premises (the “Shared Systems”) that provide HVAC, purified water,
compressed air, plant steam, hot water, heat exchange for reheat coils and
eyewash stations, emergency power generation and distribution, exhaust fans,
building management system, and lab waste neutralization system services for
both the Parties, and the Parties therefore desire to precisely describe and
define these Shared Systems; define and describe the responsibility for upkeep
of the Shared Systems, and define and describe the specific percentage of the
cost of operation, maintenance, repair and replacement, if necessary, for the
Shared Systems to be borne by each of the Parties, which allocation shall be in
effect from the Effective Date until the GTC Expiration Date.

WHEREAS, there are many dedicated systems and equipment (the “Dedicated
Systems”), providing (i) HVAC and exhaust services solely for GTC (“GTC
Dedicated Systems”), and (ii) HVAC, Exhaust, Chilled Water Generation and
Distribution, Clean Steam Generation and Distribution, Solvent Storage and
Distribution, and Biowaste Decontamination solely for PPM (“PPM Dedicated
Systems”), the Parties desire to define and describe these Dedicated Systems,
responsibility and cost of which will be assigned to and assumed by the
appropriate Party completely, to be in effect from the Effective Date until the
GTC Expiration Date.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the

 

1



--------------------------------------------------------------------------------

Confidential

 

receipt and sufficiency of which are hereby acknowledged, the Parties do hereby
agree as follows:

 

1. Shared Utility Costs.

As PPM is the customer of record for the single meters for all water/sewer,
electric and natural gas (the “Shared Utilities”) servicing the Entire Premises
(and specifically excluding GTC space on the 4th floor of the Building), PPM
shall receive all bills for the generation, delivery, and consumption of such
Shared Utilities for both Parties (the “Shared Utility Costs”).

PPM shall be responsible for payment of 68% of the Shared Utility Costs.

GTC shall be responsible for payment of 32% of the Shared Utility Costs.

Subject to PPM’s right to dispute the contents of any such invoice and subject
to receipt by PPM of prompt payment by GTC as required below, PPM will timely
pay to the appropriate provider, the Shared Utility Costs as detailed on
invoices received from such provider.

GTC shall be invoiced monthly by PPM for its 32% share of the Shared Utility
Costs, which invoice shall be payable by GTC to PPM within 30 days of receipt of
such invoice. Copies of all electric, natural gas and water/sewer invoices
received from the applicable provider shall be provided to GTC with the monthly
utilities invoice.

 

2. Shared Systems.

The Shared Systems include the following systems and all related equipment as
follows:

 

– USP Purified Water Generation and Distribution System

– Compressed Air Generation and Distribution System

– Plant Steam Boilers (2) and Distribution Piping

– Hot Water Boilers (2)

– Heat Exchanger #1 and Pump (heat exchange for HVAC reheat coils)

– Heat Exchanger #2 and Pump (heat exchange for eyewash stations)

– Emergency Power Generator

– Building Management System

– Waste Neutralization System

–

Air Handler #1 (services portion of second floor for both GTC and PPM, 3rd floor
GTC)

–

Air Handler #5 (services machine room and waste neutralization, 1st floor)

–

Exhaust Fan #8 (services second floor offices GTC-PPM, and 3rd floor offices
GTC)

– Exhaust Fan #9 (services second floor labs GTC-PPM)

–

Exhaust Fan #12 (services machine room and waste neutralization, 1st floor)

PPM shall be responsible for the repair, maintenance and replacement of the
Shared Systems, which may include, without limitation, (all in PPM’s sole
discretion), the following actions: maintaining preventative maintenance
programs and contracts,

 

2



--------------------------------------------------------------------------------

Confidential

 

execution of required mechanical and controls repairs and upgrades, and
documentation of same, in accordance with PPM’s established standard operating
procedures, good manufacturing practices (where applicable), and in compliance
with all applicable local, state and federal codes and regulations.

Notwithstanding the foregoing, in the event that PPM determines that replacement
(as opposed to repair and/or maintenance) of all or any portion of a Shared
System is necessary (the “Replaced Shared System”) and (i) PPM elects to replace
such Replaced Shared System with a replacement that is not the same model as
that which is being replaced; and (ii) the estimated cost (in PPM’s reasonable
discretion) of the Replaced Shared System exceeds Ten Thousand Dollars
($10,000.00), then PPM agrees to consult with GTC in its determination of the
vendor, model and specification of any such Replaced Shared System, and the
parties shall use good faith efforts to agree on a Replaced Shared System that
is mutually acceptable.

PPM shall be responsible for payment of 68% of all costs associated with PPM’s
obligations under the preceding paragraph, which costs shall include, without
limitation, preventative and restorative maintenance, parts, PPM and contractor
labor, and applicable fees for each of these Shared Systems (the “Shared Systems
Costs”).

GTC shall be responsible for payment of 32% of all Shared Systems Costs. In the
event that an individual Shared System Cost capital expenditure exceeding
$20,000 increases the useful life of the Shared System beyond the GTC Expiration
Date, GTC’s contribution will be prorated on a straight-line basis over the
useful life of the Replaced Shared System as determined by PPM in its reasonable
discretion based on the portion of the useful life that occurs from the date of
the expenditure to the GTC Expiration Date.

Subject to PPM’s right to dispute the contents of any such invoice (and PPM
shall use reasonable efforts to dispute the contents of any such invoice if GTC
requests same and GTC includes in its request to PPM a sufficiently detailed
reason to believe that the invoice is incorrect or inaccurate, but without any
obligation on the part of PPM to bring legal action) and subject to receipt by
PPM of prompt payment by GTC as required below, PPM will timely pay the Shared
Systems Costs as detailed on invoices received directly by PPM from a third
party provider.

GTC shall be invoiced monthly by PPM for its 32% share of the Shared Systems
Costs, which invoice shall be payable by GTC to PPM within 30 days of receipt of
such invoice. Copies of all applicable third party invoices shall be provided to
GTC with the monthly invoice. Except to the extent arising out of a breach by
GTC of its obligations hereunder, PPM shall be responsible to the service
providers for 100% of penalties, late fees and interest owed to the service
providers pursuant to late payments made by PPM to such service providers. PPM
reserves the right to charge a late fee (not to exceed 5% of the amount owed) to
GTC for any late payments hereunder. The foregoing shall not limit PPM’s
ability, at its cost, to dispute any such penalty, late fee or interest charged
by a service provider.

 

3



--------------------------------------------------------------------------------

Confidential

 

 

3. Dedicated Systems:

 

The Dedicated Systems include the following systems and all related equipment:

 

3.1 GTC:

 

– Air Handler #2 (services GTC second floor manufacturing suite)

–

Exhaust Fan #4 (services GTC 2nd Floor manufacturing suite)

–

Exhaust Fan #5 (services GTC 2nd Floor manufacturing suite)

–

Exhaust Fan #6 (services GTC 2nd Floor manufacturing suite)

–

Exhaust Fan #7 (services GTC 3rd Floor washroom)

–

Exhaust Fan #10 (services GTC 3rd floor labs)

GTC is responsible for the repair, maintenance and replacement of the GTC
Dedicated Systems and 100% of the costs associated therewith, which obligation
is to be in effect for the term of the GTC Lease.

3.2 PPM:

 

– Air Handler #3 (services PPM Adjuvant manufacturing suite)

– Air Handler #4 (services PPM Antigen manufacturing suite)

– Chilled Water Generation and Distribution (services PPM Antigen suite)

– Clean Steam Generation and Distribution (services PPM manufacturing suites)

– Solvent Storage and Distribution (services PPM Adjuvant suite)

– Biowaste Decontamination (services PPM Antigen suite)

– Humidity Boiler (services PPM manufacturing suites)

– Exhaust Fan #1 (services PPM Antigen suite)

– Exhaust Fan #2 (services PPM Adjuvant suite)

– Exhaust Fan #3 (services PPM Adjuvant suite)

– Exhaust Fan #11 (services PPM Adjuvant Glasswash)

– Exhaust Fan #13 (services PPM Media Prep)

– Exhaust Fan #14 (services PPM Antigen Purification)

– Exhaust Fan #15 (services PPM Solvent Storage bunker)

PPM is responsible the repair, maintenance and replacement of the PPM Dedicated
Systems and for 100% of the costs associated therewith, which obligation is to
be in effect for the term of the PPM Lease.

 

4. Term and Termination.

4.1 Term. Unless sooner terminated in accordance with Section 4.2 below, the
Term of this Agreement shall commence on the Effective Date and shall continue
until the GTC Expiration Date.

4.2 Termination. In addition to the other remedies specified herein and
available at law, PPM shall have the right to terminate this Agreement in the
event that GTC commits a material breach of its obligations under this Agreement
and fails to cure such breach within thirty (30) days after receiving written
notice thereof. In addition to the other remedies specified herein and available
at law, GTC shall have the right to

 

4



--------------------------------------------------------------------------------

Confidential

 

terminate this Agreement in the event that PPM commits a material breach of its
obligations under this Agreement and fails to cure such breach within thirty
(30) days after receiving written notice thereof. In the event that either party
gives notice of any such material breach or otherwise seeks to terminate this
Agreement under the terms of this Section 4.2, such party shall provide a
simultaneous copy of such notice of termination to the Landlord in accordance
with the notice requirements under such party’s direct lease at the Building
with the Landlord.

4.3 Effect of Termination or Expiration. Expiration or termination of this
Agreement for any reason shall not relieve the Parties of any obligation that
accrued prior to such expiration or termination. Upon expiration or termination
of this Agreement for any reason, the rights and obligations of the Parties
under Articles 6 and 7 shall survive.

 

5. Confidential Information.

5.1 “Confidential Information” shall mean any technical, scientific or business
information and materials furnished by one Party or its affiliates (the
“Disclosing Party”) to the other Party or its affiliates (the “Receiving Party”)
in connection with this Agreement, regardless of whether such information is
specifically designated as confidential and regardless of whether such
information is in oral, written, electronic or other form. Confidential
Information shall not include information that: (a) is generally available in
the public domain or thereafter becomes available to the public through no act
of the Receiving Party; or (b) was independently known to the Receiving Party
prior to receipt thereof or was discovered independently by an employee of the
Receiving Party who had no access to the information supplied by the Disclosing
Party under this Agreement; or (c) was made available to the Receiving Party as
a matter of lawful right by a third party who had no obligations of
confidentiality to the Disclosing Party. Notwithstanding the foregoing, however,
Confidential Information generated by one Party in the course of conducting
Services for the other Party (including without limitation, Data) shall be
deemed Confidential Information of the Party for whom such Services are being
performed, and the owning Party shall be deemed the Disclosing Party.

5.2 Obligations. The Receiving Party agrees that it shall not, without the prior
written consent of the Disclosing Party, directly or indirectly: (a) make any
use, including but not limited to any research, commercial or potentially
commercial use thereof, of any portion of the Confidential Information of the
Disclosing Party for purposes other than those set forth in this Agreement;
(b) duplicate, disseminate, disclose or transfer any portion of the Confidential
Information to any person, except that the Receiving Party may disclose or
permit the disclosure of Confidential Information to its affiliates and each of
Company’s and its affiliates’ respective directors, officers, employees,
consultants, and advisors who are obligated to maintain the confidential nature
of such Confidential Information pursuant to this Agreement and who need to know
such Confidential Information for the purposes set forth in this Agreement;
(c) duplicate, disseminate, disclose or transfer any portion of the Confidential
Information to any other individual or entity, including but not limited to a
government agency, firm or business; or (d) make or use any notes or memoranda
relating to any Confidential Information

 

5



--------------------------------------------------------------------------------

Confidential

 

 

except for purposes of evaluating the Confidential Information. In addition, the
Receiving Party may disclose Confidential Information of the Disclosing Party
when required by applicable laws or government regulations, provided that the
Receiving Party provides prior written notice of such Disclosure to the
Disclosing Party and takes reasonable efforts to avoid and/or minimize the
extent of disclosure.

5.3 The Receiving Party acknowledges that the Disclosing Party (or any third
party entrusting its confidential information to the Disclosing Party) claims
ownership of the Confidential Information disclosed by the Disclosing Party and
all patent, copyright, trademark, trade secret and other intellectual property
rights in or arising from, such Confidential Information. No option, license, or
conveyance of such rights, express or implied, is granted to the Receiving Party
in connection with any Confidential Information disclosed by the Disclosing
Party. If any such rights are to be granted to the Receiving Party, such grant
shall be expressly set forth in a separate written instrument.

5.4 The obligations of the Receiving Party under this Article 5 shall survive
and continue for five (5) years after expiration or termination of this
Agreement.

 

6. Indemnification.

6.1 Indemnification. Subject to Section 7 below, the Parties shall indemnify,
hold harmless and defend one another, their affiliates, and their respective
officers, directors, employees and agents (“Indemnitees”) from and against any
liability, loss, damage and expense (including reasonable attorney’s fees and
court costs) incurred by or imposed upon Indemnitees in connection with any
third party claim, suit, action, demand or judgment to the extent arising out of
a breach of any representation, warranty, covenant or other obligation of the
other party hereunder; provided, however, that neither party’s indemnification
under this Section 6.1 shall apply to any liability, loss, damage, or expense to
the extent that it is directly attributable to the gross negligence or willful
misconduct of the other party.

6.2 Procedure. Any Indemnitee seeking indemnification under the foregoing
provisions of this Article 6 shall provide the other party with prompt written
notice of any claim, demand, suit, action or judgment for which indemnification
is sought under this Agreement. The indemnifying party agrees, at its own
expense, to provide attorneys reasonably acceptable to the Indemnitee to defend
against any such claim. The parties shall cooperate fully with one another in
such defense and will permit the indemnifying party to conduct and control such
defense and the disposition of such claim, suit, or action (including all
decisions relative to litigation, appeal and settlement); provided, however,
that the other party shall have the right to retain its own counsel, at the
expense of indemnifying party, if representation of the Indemnitee by the
counsel retained by the indemnifying party would be inappropriate because of
actual or potential conflicts in the interests of the Indemnitee and any other
party represented by the counsel retained by the indemnifying party,. The
indemnifying party agrees to keep the Indemnitee informed of the progress in the
defense and disposition of such claim and to consult with the Indemnitee with
regard to any proposed settlement. The indemnification under this Article 6
shall not apply to amounts paid in settlement of any liability, claim, lawsuit,

 

6



--------------------------------------------------------------------------------

Confidential

 

loss, demand, damage, cost or expense if such settlement is effected without the
consent of the Indemnitee.

6.3 Insurance. During the Term, each party shall secure and carry a policy of
commercial general liability insurance covering such party on an occurrence
basis in an amount not less than One Million Dollars ($1,000,000.00) per
occurrence and an annual aggregate equal to Two Million Dollars ($2,000,000.00)
for claims based on bodily injury (including death), personal injury and
property damage relating to such party’s premises. Any such policies carried by
either party (i) shall identify the other party as an additional insured and
contain a cross-liability endorsement; (ii) shall be written by an insurer
qualified to do business and in good standing in Massachusetts; and (iii) shall
provide that it shall not be canceled without written notice to the other party
at least 30 days in advance. Prior to the Effective Date, GTC and PPM shall each
promptly deliver to the other party certificates evidencing such policies.

7.        Limitation of Liability. ANY SERVICES OR OTHER DELIVERABLES PROVIDED
BY PPM HEREUNDER ARE PROVIDED “AS IS”. PPM DOES NOT MAKE ANY REPRESENTATION OR
WARRANTY OF ANY KIND WITH RESPECT TO THE SERVICES OR OTHER DELIVERABLES PROVIDED
BY PPM HEREUNDER, AND EXPRESSLY DISCLAIMS ALL WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE WITH RESPECT TO THE FOREGOING. IT IS AGREED BY GTC THAT PPM
SHALL IN NO EVENT BE LIABLE TO GTC FOR ANY SPECIAL, CONSEQUENTIAL, INDIRECT,
EXEMPLARY OR INCIDENTAL DAMAGES (INCLUDING LOST OR ANTICIPATED REVENUES OR
PROFITS RELATING TO THE SAME) ARISING FROM ANY CLAIM RELATING TO THIS AGREEMENT,
WHETHER SUCH CLAIM IS BASED ON CONTRACT, TORT (INCLUDING NEGLIGENCE) OR
OTHERWISE, EVEN IF AN AUTHORIZED REPRESENTATIVE OF PPM IS ADVISED OF THE
POSSIBILITY OR LIKELIHOOD OF SAME. IN NO EVENT SHALL PPM’S TOTAL LIABILITY
RELATING TO THIS AGREEMENT OR THE SERVICES EXCEED THE PAYMENT RECEIVED BY THEM
HEREUNDER. NOTWITHSTANDING ANY CONTRARY PROVISION CONTAINED IN THIS AGREEMENT,
PPM SHALL HAVE NO RESPONSIBILITY OR LIABILITY FOR FAILURE OR INTERRUPTION OF ANY
UTILITY OR SERVICE PROVIDED TO GTC, OR FOR ANY INTERRUPTION IN UTILITY OR
SERVICE TO THE GTC LEASED PREMISES, EXCEPT FOR WILLFUL MISCONDUCT.

 

8. Miscellaneous.

8.1 Force Majeure. Neither Party will be responsible for delays resulting from
causes beyond the reasonable control of such Party including, without
limitation, fire, acts of God, explosion, flood, war, terrorism, strike, or
riot, provided that the nonperforming Party uses commercially reasonable efforts
to avoid or remove such causes of nonperformance and continues performance under
this Agreement with

 

7



--------------------------------------------------------------------------------

Confidential

 

reasonable dispatch whenever such causes are removed. This provision shall not
apply to GTC’s payment or other financial obligations hereunder.

8.2 Independent Agents. PPM and GTC shall at all times act as independent
parties and nothing contained in this Agreement shall be construed or implied to
create an agency or partnership.

8.3 Notices. Any notice or communication required or permitted to be given or
made under this Agreement by one of the Parties hereto to the other shall be in
writing and shall be deemed to have been sufficiently given or made for all
purposes if sent by hand with a written acknowledgement of receipt, recognized
national overnight courier, confirmed facsimile transmission, or mailed by
certified mail, postage prepaid, return receipt requested, addressed to such
other party at its respective addresses set forth above, in the case of PPM, to
the attention of Plant Manager at the PPM Premises, with copies to Pierre Pages,
President, PPM and Florence Bambuck, Secretary, PPM at the following address:
Virbac S.A., 1 ere Avenue 02765M, L.I.D. 06516, Carros, France, and in the case
of GTC, to the GTC Premises to the attention of the Chief Financial Officer.
Either Party may change its designated address by notice to the other Party in
the manner provided in this Section.

8.4 Severability. If any one or more of the provisions of this Agreement shall
be held to be invalid, illegal or unenforceable, that provision shall be
stricken and the remainder of this Agreement shall continue in full force and
effect; provided, however, that the Parties shall renegotiate an acceptable
replacement provision so as to accomplish, as nearly as possible, the original
intent of the Parties.

8.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, without regard to
any choice of law principles that would dictate the application of the laws of
another jurisdiction.

8.6 Entirety; Amendment. This Agreement represents the entire agreement of the
Parties and expressly supersedes all previous written and oral communications
between the Parties. No amendment, alteration, or modification of this Agreement
or any exhibits attached hereto shall be valid unless executed in writing by
authorized signatories of both Parties.

8.7 Waiver. The failure of any party hereto to insist upon strict performance of
any provision of this Agreement or to exercise any right hereunder will not
constitute a waiver of that or any other provision or right.

 

9. Shared Space.

9.1 Central Corridor Space. During the Term, GTC and its employees, visitors,
clients, invitees, agents and contractors (the “GTC Parties”) shall have the
non-exclusive right to use in common with others at any time entitled thereto,
the central corridor area located in the portion of the PPM Premises located on
the second floor of the Building

 

8



--------------------------------------------------------------------------------

Confidential

 

and shown on Exhibit A attached hereto and the restrooms that are located
adjacent to said central corridor area (the “Central Corridor Area”). The
Central Corridor Area shall only be used to access the freight elevator and
stairwell access points at the Central Corridor Area and to access and use the
restrooms located adjacent to the Central Corridor Area for the purposes for
which they are designed. PPM shall have the right to relocate the Central
Corridor Area at any time provided substantially similar access to the freight
elevators and the restrooms are provided. PPM makes no representations or
warranties concerning the Central Corridor Area. GTC and the GTC Parties shall
comply with all reasonable rules and regulations applicable to the use of the
Central Corridor Area which PPM may hereafter adopt and of which GTC is provided
written notice. To the fullest extent permitted under law, GTC, for itself and
the GTC Parties, agree that PPM shall not be responsible or liable to GTC or the
GTC Parties, for any injury, loss or damage that may be occasioned by GTC and/or
the GTC Parties during any such use of the Central Corridor Area.

9.2 Third Floor Common Space. During the Term, PPM and its employees, visitors,
clients, invitees, agents and contractors (the “PPM Parties”) shall have the
non-exclusive right to use that portion of the GTC Premises located on the third
floor of the Building and shown on Exhibit B attached hereto (the “Third Floor
Premises”). The Third Floor Premises shall be used for PPM to locate its
property and equipment therein, and PPM shall have 24 hours a day, 365 days a
year access thereto in order to locate, relocate, operate, maintain, repair and
replace PPM’s property and equipment. GTC makes no representations or warranties
concerning the Third Floor Premises. PPM and the PPM Parties shall comply with
all reasonable rules and regulations applicable to the use of the Third Floor
Premises which GTC may hereafter adopt and of which PPM is provided written
notice. To the fullest extent permitted under law, PPM, for itself and the PPM
Parties, agree that GTC shall not be responsible or liable to PPM or the PPM
Parties, for any injury, loss or damage that may be occasioned by PPM and/or the
PPM Parties during any such use of the Third Floor Premises.

[SIGNATURE PAGE FOLLOWS]

 

9



--------------------------------------------------------------------------------

Confidential

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the date first written above.

 

GTC Biotherapeutics, Inc.

   PP Manufacturing Corporation By:     /s/ William K. Heiden      By:      /s/
Florence B. Attbuck Date:    

24 Sept 2010

     Date:      27 Sept 2010 Typed Name:    

William K. Heiden

     Typed Name:      Florence B. Attbuck Title:    

Chairman, President & CEO

     Title:      Secretary

 

10



--------------------------------------------------------------------------------

Confidential

 

 

Exhibit A

[FLOOR PLANS]